Exhibit 10.53

 

Portions of this exhibit marked [*] are omitted and

are requested to be treated confidentially

 

Dated 7 December 2005

 

--------------------------------------------------------------------------------

 

Norgine B.V.

 

– and –

 

Salix Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------

 

LICENSE AND SUPPLY AGREEMENT

 

--------------------------------------------------------------------------------

 

LOGO [g63873image_1.jpg]

 

CityPoint, One Ropemaker Street | London EC2Y 9AW

Tel: +44 20 7920 4000 | Fax: +44 20 7496 8500

www.mofo.com



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

1.

   DEFINITIONS    4

2.

   MANAGEMENT OF THE RELATIONSHIP    20

3.

   IMPLEMENTATION OF THE LIFECYCLE MANAGEMENT PLAN    25

4.

   LICENSEE DILIGENCE ON LAUNCH AND FOR LIFECYCLE MANAGEMENT PLAN    26

5.

   LICENSOR’S OBLIGATIONS    26

6.

   COMMERCIALISATION    27

7.

   ADDITIONAL CLINICAL TRIALS    33

8.

   LICENSOR’S SUPPLY OBLIGATIONS    34

9.

   FORECASTS, ORDERS, DELIVERY AND ACCEPTANCE    37

10.

   LICENCE FEES, PRICE AND PAYMENT TERMS    41

11.

   MANUFACTURE    47

12.

   REGULATORY AND OTHER MATTERS    50

13.

   EXCLUSIVITY    51

14.

   TRADE MARKS AND DOMAIN NAMES    52

15.

   INTELLECTUAL PROPERTY - INITIAL FILINGS AND OWNERSHIP    54

16.

   INTELLECTUAL PROPERTY - LICENCES    55

17.

   IP – MAINTENANCE, PROSECUTION AND DEFENCE    56

18.

   CONFIDENTIALITY AND NON-DISCLOSURE    59

19.

   WARRANTIES AND UNDERTAKINGS    63

20.

   INDEMNIFICATION AND INSURANCE    63

21.

   TERMINATION    68

22.

   CONSEQUENCES OF TERMINATION    69

23.

   FORCE MAJEURE    71

24.

   CHANGE OF CONTROL OF LICENSEE    72

25.

   ASSIGNMENT    72

26.

   GOVERNING LAW AND JURISDICTION    72

27.

   NOTICES    73

28.

   RELATIONSHIP OF THE PARTIES    73

29.

   ENTIRE AGREEMENT AND SEVERABILITY    74

30.

   ENGLISH LANGUAGE    74

31.

   AMENDMENT    75

 

-i-



--------------------------------------------------------------------------------

Table of Contents

(CONTINUED)

 

          PAGE


--------------------------------------------------------------------------------

32.    WAIVER AND NON-EXCLUSION OF REMEDIES    75 33.    NO BENEFIT TO THIRD
PARTIES    75 34.    FURTHER ASSURANCE    75 35.    EXPENSES    75 36.   
COUNTERPARTS    76

 

-ii-



--------------------------------------------------------------------------------

THIS LICENSE AND SUPPLY AGREEMENT is made the 7th of December 2005

 

BETWEEN:

 

(1) NORGINE B.V., a limited liability company under the laws of the Netherlands,
with its principal offices at Hogehilweg 7, 1101 CA Amsterdam ZO, The
Netherlands (“Licensor”); and

 

(2) SALIX PHARMACEUTICALS, INC., a company incorporated in USA whose principal
place of business is 1700 Perimeter Park Drive, Morrisville, NC 27560-8404, USA
(“Licensee”).

 

WHEREAS:

 

(a) Licensor is engaged in, among other things, the research, development,
manufacture and commercialisation of drug products in Europe and elsewhere in
the world.

 

(b) Licensee is engaged in, among other things, the development and
commercialisation of drug products in the Territory (as hereafter defined).

 

(c) Licensor is the owner of certain intellectual property and related rights
covering the Product (as hereafter defined).

 

(d) Licensee wishes to commercialise the Product in the Territory.

 

(e) Licensor is willing to grant to Licensee a licence under Licensor’s
intellectual property and related rights in the Territory to Commercialise (as
hereafter defined) Product in the Territory and is also willing to supply
Licensee with its requirements of Product for these purposes and Licensee
desires to acquire such licence to Commercialise and to enter into arrangements
for the manufacture and supply of Product upon the terms and conditions below.

 

3



--------------------------------------------------------------------------------

IT IS NOW AGREED AS FOLLOWS:

 

1. DEFINITIONS

 

1.1 In this Agreement the following definitions shall apply unless the context
requires otherwise:

 

“Affiliate” - any company, partnership or other business entity which controls,
is controlled by or is under common control with either Party. For the purposes
of this definition only, “control” means the direct or indirect ownership of
more than fifty percent (50%) of the issued shares or other voting rights of the
subject entity or, possession, directly or indirectly, of the power to direct or
cause the direction of management and policies of such entity.

 

“Agreement” - this document including any and all schedules, appendices and
other addenda to it as may be added and/or amended from time to time in
accordance with the provisions of this document (including any Lifecycle
Management Plan, as agreed in accordance with Clause 2).

 

“Allocable Overhead” – an amount added to an item of cost to reflect indirect
costs of manufacture incurred by Licensor or for its account including overhead
attributable to the manufacturing operation of its information systems, human
relations, payroll, purchasing, supervisory and other internal groups together
with its occupancy costs any of which it normally allocates to its product costs
based on a method consistently applied.

 

“ANDA” - an Abbreviated New Drug Application as defined in the U.S. Federal
Food, Drug, and Cosmetic Act and the regulations promulgated thereunder (21
U.S.C. s355) which references the NDA.

 

“ANDA Date” - the date of approval by the FDA of an ANDA permitting commercial
marketing of a product competitive to the Product in the Territory by a Third
Party.

 

“Applicable Laws” - all applicable laws, rules, regulations, directives and
guidelines (including any amendments, extensions or replacements thereto) (i) in
the Territory that apply to the development or Commercialisation of the Product
in the Territory; and (ii) in or outside the Territory that apply to the
performance of either Party’s obligations under this Agreement.

 

4



--------------------------------------------------------------------------------

“Business Day” - 9.00am to 5.00pm local time on a day other than a Saturday,
Sunday or bank or other public holiday in the United States of America or the
United Kingdom.

 

“Certificate of Analysis (C of A)” or “Certificate of Compliance (C of C)” -
documents issued for finished materials, raw materials, and/or Product(s) of
that name as described in detail in the current Guide to Good Manufacturing
Practice for Medicinal Products published by the European Commission or its
equivalent in the Territory.

 

“Change of Control” - the transfer or issue of shares in the capital of an
entity which when completed, would result in any shareholder (together with any
person acting in concert with that shareholder (within the meaning given in the
City Code on Takeovers and Mergers as in force at the Effective Date)) holding
more than fifty percent (50%) of the total number of shares in the capital of
such entity.

 

“Clinical Study” - any Clinical Trial and/or other study on Product carried out
by or on behalf of Licensee post NDA Approval Date, including, without
limitation, any Phase IV Clinical Trial, any study carried out in order to
obtain a label extension or other new NDA for the Product in the Territory and
any study carried out with the intention that the results will be used for
marketing purposes or as part of the Lifecycle Management Plan, post Initial
NDA.

 

“Clinical Trial” – any of a Phase IIb Clinical Trial, Phase III Clinical Trial
or Phase IV Clinical Trial.

 

“CMC Data” - that part of an NDA or Regulatory Approval containing the data and
other Know How relating to the chemistry and manufacturing controls and other
manufacturing processes for the Product, including relating to the Packaging and
Labelling.

 

“Commercialisation”, “Commercialising”, or “Commercialise” – all activities
relating to the import, advertising, promotion and other marketing, pricing and
reimbursement, Detailing, distribution, storage, handling, offering for sale and
selling, customer service and support, post Marketing Authorisation.

 

5



--------------------------------------------------------------------------------

“Commercialisation Plan” – the plan for the Commercialisation of the Product in
the Territory to be generated by Licensee under the provisions of Clause 6.1,
which shall include the Marketing Plan and Budget.

 

“Commercially Reasonable Efforts” – efforts and resources commonly used by
pharmaceutical companies for a product owned by such a company or to which it
has rights, taking into account the market potential and the patent and other
proprietary position of the relevant product.

 

“Competent Authority” - any national or local agency, authority, department,
inspectorate, minister, ministry official, parliament or public or statutory
person (whether autonomous or not) of any government of any country having
jurisdiction over either (i) any of the activities contemplated by this
Agreement or (ii) either of the Parties.

 

“Confidential Information” – any Know How disclosed either directly or
indirectly by one Party to the other Party and pertinent to the subject matter
of this Agreement. In the case of (i) obligations on Licensee in relation to
Licensor Confidential Information, Confidential Information of the Licensor
shall include Licensor IP; and (ii) obligations on both Licensee and Licensor,
Confidential Information shall include trade secrets and confidential
information relating to the business affairs or finances of one Party supplied
or otherwise made available to the other Party in relation to the performance of
this Agreement.

 

“Control” - with respect to any Know How, Patent Rights or Trade Mark,
possession of the right, whether directly or indirectly, and whether by
ownership, licence or otherwise, to assign, or grant a licence, sub-licence or
other right to or under, such Know How, Patent or other Trade Mark as provided
for herein without violating the terms of any agreement or other arrangement
with any Third Party.

 

“Cost of Manufacturing” - Licensor’s cost of manufacturing Product in finished
product form for use in Clinical Studies or as free samples which shall comprise
the direct cost of manufacturing the Product, as determined by Licensor in
accordance

 

6



--------------------------------------------------------------------------------

with IAS accounting principles consistently applied, limited to direct labour
and material costs and Product quality assurance/control costs and including
Allocable Overhead.

 

“Costs” – Actual out-of-pocket costs and expenses.

 

“Cover” (including the variations such as “Covered”, “Coverage” or “Covering”) -
making, using or Commercialisation of a given product in a Commercialised form
in a country that would infringe a Valid Claim of a Patent Right in such country
in the absence of a licence under such Patent Right. The determination of
whether the product is so Covered by a particular Patent Right shall be made on
a country-by-country basis.

 

“Data Package” – has the meaning set out in Clause 7.5.

 

“Detail” (including such variations as “Detailing”) - face to face contact
between a field sales force representative and a medical professional with
prescribing authority for the purpose of discussing scientific or medical
information about a pharmaceutical product(s).

 

“Detailing Commitment” – the Detailing effort specified in Schedule 1 to be
effected by the Licensee in the Initial Period.

 

“Development Costs” – the direct cost and expenses paid and/or payable to a
Third Party for a Clinical Trial the subject of Clause 7.2.

 

“Disclosing Party” - the Party which discloses Confidential Information of it or
any Third Party to the other Party.

 

“Documents” – analyses, books, CD-ROM, charts, comments, computations, designs,
discs, diskettes, files, graphs, ledgers, notebooks, paper, photographs, plans,
records, recordings, reports, research notes, tapes and any other graphic or
written data or other media on which Know How is permanently stored and other
computer information storage means and advertising and promotional materials of
any nature whatsoever including preparatory materials for the same.

 

“Effective Date” – the date of execution of this Agreement.

 

7



--------------------------------------------------------------------------------

“Expert Determination” – the procedure set out in Schedule 2.

 

“ex US Licensee” – any Third Party (if any) to whom Licensor licenses the
Product so that that person may develop and/or Commercialise the Product in any
part of the world outside the Territory.

 

“FDA” - the United States Food and Drug Administration or any successor agency
thereto.

 

“First Trademark” - the registered trademarks Controlled by the Licensor or its
Affiliates as set out in Schedule 3.

 

“Forecasts” – has the meaning given to it in Clause 9.1.

 

“Force Majeure” - in relation to either Party, any event or circumstance which
is beyond the reasonable control of that Party which event or circumstance that
Party could not reasonably be expected to have taken into account at the
Effective Date and which results in or causes the failure of that Party to
perform any or all of its obligations under this Agreement, including acts of
God, lightning, fire, storm, flood, earthquake, accumulation of snow or ice,
lack of water arising from weather or environmental problems, strike, lockout or
other industrial or student disturbance, act of the public enemy, war declared
or undeclared, threat of war, terrorist act, blockade, revolution, riot,
insurrection, civil commotion, public demonstration, sabotage, act of vandalism,
prevention from or hindrance in obtaining in any way materials, energy or other
supplies, explosion, fault or failure of plant or machinery (which could not
have been prevented by Good Industry Practice), or Legal Requirement governing
either Party, provided that lack of funds shall not be interpreted as a cause
beyond the reasonable control of that Party.

 

“GAAP” – generally accepted accounting principles in effect in the United States
of America from time to time.

 

“Good Clinical Practice” or “GCP” - clinical practice as set out in:

 

  (a) Directive 2001/20/EC and Directive 2001/83/EC as well as ICH-GCP and any
other guidelines for good clinical practice for trials on medicinal products in
the European Community as amended and applicable from time to time; and

 

8



--------------------------------------------------------------------------------

  (b) US Code of Federal Regulations Title 21, Parts 50 (Protection of Human
Subjects), 56 (Institutional Review Boards) and 312 (Investigational New Drug
Applications), as may be amended from time to time; and

 

  (c) the Declaration of Helsinki as last amended at the 52nd World Medical
Association in October 2000 and any further amendments thereto.

 

“Good Industry Practice” – in relation to any undertaking and any circumstance,
the exercise of that degree of skill, diligence, prudence and foresight which
would reasonably and ordinarily be expected from a skilled and experienced
person engaged in the same type of undertaking under the same or similar
circumstances.

 

“Good Manufacturing Practice” or “GMP” - manufacture in accordance with:

 

  (a) the current principles and guidelines of good manufacturing practice for
medicinal products for human use and “substantial conformity with good
manufacturing requirements” (as such phrase is used in Clause 802(f)(1) of the
U.S. Federal Food, Drug, and Cosmetic Act, as such Act may be amended from time
to time); and

 

  (b) US Code of Federal Regulations, Title 21, Part 210 (Current Food
Manufacturing Practice in Manufacturing, Processing, Packaging or Holding of
Drugs), Part 211 (Current Food Manufacturing Practice for Finished
Pharmaceuticals).

 

“Half Year” - each period of six months ending on 30 June and 31 December in
each Year.

 

“IAS” - International Accounting Standards established by the International
Accounting Standards Board.

 

“ICH-GCP” – the ICH Harmonised Tripartite Guideline for Good Clinical Practice
(CPMP/ICH/135/95).

 

9



--------------------------------------------------------------------------------

“IND” - an investigational new drug application filed with the FDA prior to
beginning clinical trials in humans or any comparable application filed with the
Regulatory Authority of a country other than the United States prior to
beginning trials in humans in that country.

 

“Indemnification Claim Notice” – has the meaning set out in Clause 20.3.

 

“Indication”- the indication set out in Schedule 4.

 

“Initial NDA” – the NDA filed by the Licensor under the terms of Clause 5 for
the Product in the Territory.

 

“Initial Period” – the period of twenty four months after Launch.

 

“Insolvency Event” - in relation to either Party, means any one of the
following:

 

  (a) a notice shall have been issued to convene a meeting for the purpose of
passing a resolution to wind up that Party, or such a resolution shall have been
passed other than a resolution for the solvent reconstruction or reorganisation
of that Party; or

 

  (b) a resolution shall have been passed by that Party’s directors to seek a
winding up or a petition for a winding up shall have been presented against that
Party which, in the case of a petition presented against a Party, shall not have
been appealed within seven (7) days of having been lodged or such an order shall
have been made and shall not have been dismissed within thirty (30) days
thereafter; or

 

  (c) a receiver, administrative receiver, receiver and manager, interim
receiver, custodian, sequestrator or similar officer is appointed in respect of
that Party or an encumbrancer takes steps to enforce or enforces its security
against such Party which shall not have been dismissed by a court of competent
jurisdiction within thirty (30) days thereafter; or

 

  (d)

(i) a resolution shall have been passed by that Party or that Party’s directors
to make an application for an administration order or to

 

10



--------------------------------------------------------------------------------

 

appoint an administrator, or (ii) an application for an administration order
shall have been made to the court or a notice of appointment of an administrator
shall have been filed at the court in respect of that Party, which in the case
of such an application made to the court or notice filed with the court, shall
not have been appealed within seven (7) days of having been made or filed or
such an order or appointment shall have been dismissed within thirty (30) days
thereafter; or

 

  (e) a proposal for a voluntary arrangement shall have been made in relation to
that Party under Part I Insolvency Act 1986; or

 

  (f) a step or event shall have been taken or arisen outside the United
Kingdom, in the jurisdiction in which a Party shall be incorporated or trade, in
respect of such Party, which is similar or analogous to any of the steps or
events listed at (a) to (e) above (including in the case of Licensee under the
US Bankruptcy Code (including a filing under Chapter 11 proceedings) or other
relevant laws of the USA which, in the case of a filing made against Licensee,
shall not have been appealed within 7 days of having been lodged or such an
order shall have been made and dismissed within thirty (30) days thereafter; or

 

  (g) that Party proposes or makes any general assignment, composition or
arrangement with or for the benefit of all or some of that Party’s creditors or
makes or suspends or threatens to suspend making payments to all or some of that
Party’s creditors or the Party submits to any similar type of voluntary
arrangement with its creditors.

 

“Invoice Income” - shall be as defined in Clause 10.4.

 

“Invoice Price” - the price per Unit of Product invoiced by Licensor in each
Year, as defined in Clause 10.4.

 

“Joint Steering Committee” or “JSC” - the committee to be established pursuant
to Clause 2.1.

 

“Know How” - technical and other information which is not in the public domain,
including information comprising or relating to concepts, discoveries, data,
designs,

 

11



--------------------------------------------------------------------------------

formulae, ideas, inventions, methods, models, assays, research plans,
procedures, designs for experiments and tests and results of experimentation and
testing (including results of research or development), processes (including
manufacturing processes, specifications and techniques), laboratory records,
chemical, pharmacological, toxicological, clinical, analytical and quality
control data, trial data, case report forms, data analyses, reports,
manufacturing data or summaries, information contained in submissions to and
information from ethical committees and regulatory authorities and including
sales and marketing information and information relating to distributors,
wholesalers and customers to extent that it is not in public domain. Know How
includes Documents containing Know How, including but not limited to any rights
including trade secrets, copyright, database or design rights protecting such
Know How. The fact that an item is known to the public shall not be taken to
preclude the possibility that a compilation including the item, and/or a
development relating to the item, is not known to the public.

 

“Label”, “Labelled” or “Labelling” - all labels and other written, printed or
graphic matter upon (i) the Product or any container or wrapper utilized with
the Product, or (ii) any written material accompanying the Product, including,
without limitation, package inserts and patient information leaflets.

 

“Launch” - the first invoiced commercial sale of the Product by Licensee, its
Affiliates or distributors in the Territory after the NDA Approval Date.

 

“Launch Commitment” – the amount of Costs to be incurred in the Initial Period
by Licensee, directly or indirectly, in relation to (i) educational promotional
activities; (ii) advertising the Product in the Territory; (iii) marketing,
selling and promoting the Product in the Territory; and (iv) public relations in
relation to Product in the Territory as set out in Schedule 5.

 

“Legal Requirement” - any present or future law, regulation, directive,
instruction, direction or rule of any Competent Authority or Regulatory
Authority including any amendment, extension or replacement thereof which is
from time to time in force.

 

“Licensee IP” – all Know How and Patent Rights relating to the Product or its
Commercialisation or the Lifecycle Management Plan discovered, generated,
conceived, reduced to practice or developed by Licensee during the Term.

 

12



--------------------------------------------------------------------------------

“Licensor IP” - the Licensor Patent Rights and Licensor Know How including any
improvements thereto and the Trademark.

 

“Licensor Know How” - Know How Controlled by Licensor or its Affiliates at the
Effective Date or during the term of this Agreement which relates to the Product
and which is reasonably required for the Licensee to undertake Commercialisation
in the Territory and otherwise to exercise its rights under this Agreement.

 

“Licensor Patent Rights” - the Patent Rights Covering the Product set out in
Schedule 6 and all other Patent Rights Controlled by Licensor or its Affiliates
during the term of this Agreement which Cover the development or
Commercialisation of the Product in the Territory or otherwise where a licence
is reasonably required to enable the Licensee to exercise its rights under this
Agreement.

 

“Lifecycle Management Plan” - the plan for further development of the Product in
the Territory post-Launch covering Clinical Studies (including Phase IV Clinical
Trials) for Label extensions or new NDAs, an outline of which will be submitted
by the Licensee to the JSC within 90 days of the Effective Date and the detail
of which will be determined by the JSC under the provisions of Clause 2.2.2 from
time to time.

 

“List Price” - the price for a Unit of Product in the Territory published by the
Licensee in a given Year.

 

“Loan Note” – the loan note in the form of Schedule 7 evidencing the Loan under
Clause 10.9.

 

“Losses” - any and all liabilities, damages, losses and expenses, to the extent
that the same are recoverable at law (including reasonable lawyers’ fees and
disbursements). In calculating “Losses”, the duty to mitigate on the part of the
Party suffering the Losses shall be taken into account.

 

“Manufacture Date” – the date on which Licensee acquires an immediate license to
manufacture under the terms of Clause 11.3.

 

“Manufacturing Period” – the period in which Licensor shall continue to supply
Product to Licensee under the terms of this Agreement, as determined under
Clause 11.

 

13



--------------------------------------------------------------------------------

“Margin” – until the start of the first Quarter after the Quarter in which the
sum due under Clause 10.11.1 is paid, [*] per cent ([*]%) and from the start of
the first Quarter after the sum due under Clause 10.11.1 is paid and thereafter,
[*] per cent ([*]%). For clarity the [*] per cent ([*]%) Margin shall apply to
Product delivered after the start of the first Quarter following the date on
which the sum due under Clause 10.11.1 has been paid.

 

“Marketing Authorisation” - any approval required from a Regulatory Authority to
market and sell a pharmaceutical product in any relevant territory including any
form of pricing or reimbursement approval.

 

“Marketing Plan and Budget” – the plan to be submitted as part of the
Commercialisation Plan which is to be updated annually.

 

“NDA” - a New Drug Application as defined in the U.S. Federal Food, Drug, and
Cosmetic Act and the regulations promulgated thereunder (21 U.S.C. s355) filed
with the FDA.

 

“NDA Approval” - the approval by the FDA of the Initial NDA, under the terms of
Clause 5.2.

 

“NDA Approval Date” – the date of the NDA Approval.

 

“Net Sales” - the gross amounts received by Licensee, its Affiliates or its or
their distributors or sub-licensees for all sales of Product less the following
items to the extent that they are paid or actually allowed and are shown on the
relevant invoice:

 

  (a) trade, quantity, and cash discounts or rebates actually allowed and taken
and any other adjustments, provided that such discounts or rebates are not
applied disproportionately to the Product as compared with other similar
products of the selling entity, including, without limitation, those granted on
account of price adjustments, billing errors and recall returns. For clarity
this includes trade, quantity and cash discounts or rebates actually allowed and
taken by buying groups, healthcare insurance companies, pharmacy benefit
management companies, health maintenance organisations or other institutions or
health care organisations but does not include any discount or rebate for
rejected goods or damaged goods;

 

14

* Confidential treatment requested; certain information

omitted and filed separately with the SEC.



--------------------------------------------------------------------------------

  (b) any tax, tariff, customs duties, excise or other duties or other
governmental charge (other than an income tax) levied on the sale,
transportation or delivery of the Product;

 

  (c) freight, shipment and insurance costs incurred transporting Product to a
Third Party purchaser; and

 

  (d) payments or rebates reasonably and customarily paid in connection with
sales of Product to any governmental or regulatory authority in respect of any
state or federal Medicare, Medicaid or similar programs;

 

The transfer of Product by Licensee or one of its Affiliates to another
Affiliate or to a distributor or sub-licensee shall not be considered a sale. In
such cases Net Sales shall be determined based on the invoiced sale price by the
Affiliate, distributor or sub-licensee to the first Third Party trade purchaser,
less the deductions allowed under this Clause.

 

Upon the sale or other disposal of Product other than in a bona fide arms length
transaction exclusively for money or upon any use of Product for the purposes
which do not result in a disposal of that Product in consideration of sales
revenue customary in the country of sale, such other sale, disposal or use shall
be deemed to constitute a sale at the relevant open market price in that country
in which the sale, other disposal or use occurs, or, if that price is not
ascertainable, a reasonable price assessed on an arm’s length basis for the
goods or services provided in exchange for the supply. Disposal of Product for,
or use of Product, in Clinical Studies or as free samples to be in quantities
common in the industry for this sort of Product shall not give rise to any
deemed sale under this Clause.

 

Such amounts shall be determined from the books and records of Licensee, its
Affiliates, distributors and sub-licensees maintained in accordance with GAAP,
consistently applied.

 

15



--------------------------------------------------------------------------------

“New Trademark” – any trademarks Controlled by the Licensor or its Affiliates
used in connection with Commercialisation of the Product by Licensee in the
Territory during the term of this Agreement or thereafter under the terms of
Clause 14.

 

“Package”, “Packaged” and “Packaging” - all primary and secondary packaging
components, including, without limitation, cartons, partitions, shippers, or any
other like matter used in packaging the Product for supply to the Licensee in
the Territory during the Manufacturing Period.

 

“Party or Parties” – Licensor and/or Licensee.

 

“Patent Rights” - patent applications and patents, utility certificates,
improvement patents and models and certificates of addition and all foreign
counterparts of them in all countries, including any divisional applications and
patents, refilings, renewals, re-examinations, continuations,
continuations-in-part, patents of addition, extensions, (including patent term
extensions) reissues, substitutions, confirmations, registrations,
revalidations, pipeline and administrative protections and additions, and any
equivalents of the foregoing in any and all countries of or to any of them, as
well as any supplementary protection certificates and equivalent protection
rights in respect of any of them.

 

“Phase IIb Clinical Trial” – a human clinical trial where a product is tested in
a limited number of sick and possibly also healthy patients for the purpose of
establishing dose ranging and/or further indication of efficacy of Product.

 

“Phase III Clinical Trial” – an adequate and well controlled, multi centre,
human clinical trial to be conducted in a number of patients estimated to be
sufficient to establish efficacy and safety of a Product in the medical
indication being investigated and at a standard suitable to obtain a Marketing
Authorisation (excluding dose ranging studies).

 

“Phase IV Clinical Trial” – any trial carried out post NDA Approval.

 

“Product” - the pharmaceutical product developed by the Licensor, currently
known as Moviprep, the active ingredients in which are set out in Schedule 8 as
described in the Initial NDA, finished, Packaged and Labelled in the manner
specified in the Initial NDA and including line extensions thereto such as new
flavours and any new indications therefor and any new NDAs therefor.

 

16



--------------------------------------------------------------------------------

“Projected Sales” – the number of Units of Product forecast to be sold by the
Licensee or its Affiliates to Third Parties in any Year of this Agreement
commencing on the second anniversary of the commencement of first full Year of
this Agreement post-Launch, which number is to be agreed between Parties at JSC
under Clause 2 and failing which the provisions of Clause 2.1.3 shall apply.
Provided that, if Launch is in the first Quarter of a Year the balance of that
Year shall count as the first full Year post-Launch for the purpose of this
definition and if Launch occurs after the end of the first Quarter of a Year the
first Year shall be the next full Year to start after Launch.

 

“Purchase Order” – has the meaning set out in Clause 9.2.

 

“Purchase Price” – the price of supply of a Unit of Product by Licensor to
Licensee which shall be the Margin on the Sales Price.

 

“Quarter” - each period of three months ending on 31 March, 30 June,
30 September or 31 December, and “Quarterly” shall be construed accordingly.

 

“Recipient Party” - the Party which receives Confidential Information of the
Disclosing Party.

 

“Regulatory Authority” - any national, supranational, regional, state or local
regulatory agency, department, bureau, commission, council or other governmental
entity including the FDA, in any country involved in the granting of a Marketing
Authorisation.

 

“Royalty” - the royalty payable on Net Sales by the Licensee under the terms of
Clauses 10.6 and 10.7.

 

“Royalty Term” – the period in which the Royalty shall continue to be payable
under the terms of Clause 10.

 

“Safety and Quality Agreement” - the agreement to be made between Licensor,
Licensee and, if required by Licensee such of Licensor’s Affiliates who shall be

 

17



--------------------------------------------------------------------------------

manufacturing Product on behalf of Licensor, within ninety (90) days of the
Effective Date as specified in Clause 6.2 concerning safety and quality matters
and such other technical matters as may reasonably be required by the Parties
and in accordance with the applicable Regulatory Authorities, in connection with
the supply and release of the Product in the Territory.

 

“Sales Price” - the average sales price for a Unit of Product in the Territory
in a given Half Year calculated by dividing (i) the aggregate Net Sales in that
Half Year by (ii) the number of Units of Product comprised in such aggregate Net
Sales.

 

“Salix Affiliate” - the Licensee, its holding company, Salix Pharmaceuticals,
Ltd, a Delaware Corporation and any subsidiary of Licensee or its holding
company and for this purpose subsidiary shall be as defined in S.736 Companies
Act 1985.

 

“Specifications” - the specifications for Product set forth in the Initial NDA.

 

“Supply Income” - shall be as defined in Clause 10.3.

 

“Territory” – the United States of America, its territories and possessions.

 

“Third Party” – a party other than either of the Parties or any of their
respective Affiliates.

 

“Trademark” – the First Trademark and any New Trademark.

 

“Trademark Royalty” - the royalty payable on Net Sales by the Licensee under the
terms of Clause 10.6.

 

“Trademark Term” – the period in which the Trademark Royalty shall continue to
be payable under the terms of Clause 10.7.

 

“Trade Dress” - those aspects of the Packaging of the Product involving the
design, get up and trade dress thereof which are not required or dictated by the
Initial NDA, including the style of printing;

 

“Unit” – a single packet of Product suitable for one (1) adult bowel
preparation.

 

18



--------------------------------------------------------------------------------

“Valid Claim” – either:

 

  (a) a claim of an issued and unexpired patent included within Patent Rights,
which has not been held permanently revoked, unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
unappealable or un-appealed within the time allowed for appeal, and which has
not been admitted to be invalid or unenforceable through reissue or disclaimer
or otherwise; or

 

  (b) a claim of a pending patent application included within Patent Rights
which claim was filed and is being prosecuted in good faith and has not been
abandoned or finally disallowed without the possibility of appeal or refiling of
the application, provided that no more than seven (7) years have passed since
the earliest priority date for such application.

 

“Visicol” – the pharmaceutical product approved for purgative use in connection
with gastrointestinal conditions, marketed by Licensee under the trade name
Visicol in the Territory as at the Effective Date and any reformulation or
modification thereof and any similar product based or derived from such Visicol
product.

 

“Year” – any period of twelve (12) months commencing on 1 January and ending on
31 December.

 

1.2 In this Agreement:

 

  1.2.1 unless the context otherwise requires all references to a particular
Clause, paragraph or Schedule shall be a reference to that Clause, paragraph or
Schedule, in or to this Agreement as it may be amended from time to time
pursuant to this Agreement;

 

  1.2.2 the table of contents and headings are inserted for convenience only and
shall not affect the interpretation of any provision of this Agreement;

 

  1.2.3 unless the contrary intention appears words importing the masculine
gender shall include the feminine and vice versa and words in the singular
include the plural and vice versa;

 

19



--------------------------------------------------------------------------------

  1.2.4 unless the contrary intention appears words denoting persons shall
include any individual, partnership, company, corporation, joint venture, trust,
association, organisation or other entity, in each case whether or not having
separate legal personality;

 

  1.2.5 reference to the words “include” or “including” are to be construed
without the limitation to the generality of the preceding words; and

 

  1.2.6 reference to any statute or regulation includes any modification or
re-enactment of that statute or regulation.

 

2. MANAGEMENT OF THE RELATIONSHIP

 

2.1 Joint Steering Committee

 

With effect from the Effective Date the Parties shall establish and run a Joint
Steering Committee (“JSC”) to manage and oversee the Initial NDA and issues
arising prior to the NDA Approval Date and implementation of the Lifecycle
Management Plan and Commercialisation as follows:

 

  2.1.1 The JSC shall comprise six (6) persons (“Members”) and Licensor and
Licensee respectively shall be entitled to appoint three (3) Members, to remove
any Member appointed by it and to appoint any person to fill a vacancy arising
from the removal or retirement of such Member appointed by it.

 

  2.1.2 Licensee and Licensor respectively shall each notify the other of any
change in the identities of their Members. Each Party shall use reasonable
endeavours to keep an appropriate level of continuity in representation. Members
may be represented at any meeting by another person designated by the absent
Member. There will be a Chairperson who will alternate between one of the
Licensor Members and one of the Licensee Members at each meeting.

 

  2.1.3 Conclusions and decisions of the JSC shall be made by unanimous
agreement of the Members wherever possible and shall be minuted by or on behalf
of the Chairperson who shall send a copy of the minutes of each JSC meeting to
both Parties. Both Parties will use their reasonable efforts to build consensus.
The JSC members shall at all times when making a decision consider in good faith
and make decisions consistent with:

 

(i) Licensor’s global plans for commercialising the Product;

 

20



--------------------------------------------------------------------------------

(ii) Obtaining NDA Approval as soon as possible; and

 

(iii) Licensee’s Commercialisation of the Product in the Territory.

 

If the JSC does not reach unanimous agreement on any particular matter then such
matters requiring resolution shall be referred to the Chief Executive Officer of
Licensor or equivalent position or his or her nominee and the Chief Executive
Officer of Licensee or equivalent position or his or her nominee for resolution,
who together shall use reasonable and good faith efforts to resolve such matters
within thirty (30) days of the date such matters are referred to them for
resolution. If the Parties still fail to resolve the matter so referred then:

 

  (iv) Save with respect to Projected Sales and quantities of Product to be
supplied under Clause 8.2, Licensee shall have the casting vote on (a) issues
relating to the Commercialisation of the Product in the Territory; (b) the
conduct of Clinical Studies under the Lifecycle Management Plan, and (c) at any
time after the termination of the Manufacturing Period, decisions relating to
the manufacture of the Product;

 

  (v) Licensor shall have the casting vote on (a) issues relating to the Initial
NDA (including any Clinical Trials prior to the NDA Approval Date subject to
Clause 7.2) (b) during the Manufacturing Period, Clinical Study design,
including the protocol for such Clinical Studies, (c) during the Manufacturing
Period, decisions relating to changes to the Specification or manufacture of the
Product and the implementation of any improvements thereto, and (d) the quantity
of Product to be supplied under Clause 8.2; or

 

  (vi) With regard to Projected Sales the matter shall be resolved by Expert
Determination.

 

and any such agreement or resolution in this way shall for the purposes of this
Agreement constitute a unanimous vote of the JSC.

 

21



--------------------------------------------------------------------------------

  2.1.4 The venue for meetings shall alternate between the premises of the
Parties, if not held by teleconference or videoconference. Each Party shall be
responsible for its own expenses including travel and accommodation costs
incurred in connection with JSC meetings.

 

  2.1.5 The JSC shall have power to invite persons whose special skills or
influence might advance the Lifecycle Management Plan or assist in connection
with the Initial NDA, in confidence and upon behalf of the JSC, to attend and
address meetings of the JSC. For the avoidance of doubt it is agreed that such
persons shall not be JSC Members and shall not participate in the decision
making process of the JSC.

 

  2.1.6 The JSC Chairperson is responsible for promptly preparing the minutes of
any JSC meeting, seeking unanimous approval of those minutes from the JSC
Members, signing and dating the approved minutes and promptly distributing a
copy of the signed minutes to each Party. It is only such signed and dated
minutes which shall constitute a decision of the JSC.

 

2.2 The Joint Steering Committee:

 

  2.2.1 shall hold meetings in person as frequently as the members of the JSC
may agree shall be necessary and otherwise by teleconference or a
video-conference but in any event no less frequently than four times a Year
until the end of December 2007, with the first such meeting occurring not later
than 31 March in each Year and the third such meeting not later than 31 October
in such Year. Thereafter, the Parties shall discuss and agree the frequency with
which JSC meetings shall be held. Dates of meetings shall be agreed by the
Parties not less than thirty (30) days beforehand; responsibility for arranging
the meetings, including, at least, providing notice and an agenda, shall be the
responsibility of the Chairperson for that meeting; the first meeting will take
place as soon as practicable after the Effective Date, but in no event later
than twenty (20) Business Days after the Effective Date and will be organised by
Licensee. At such first meeting the JSC shall agree and establish a timetable
for the transfer of the Licensor Know How;

 

22



--------------------------------------------------------------------------------

  2.2.2 shall by 31 October in each Year determine the detail of the Lifecycle
Management Plan and Commercialisation Plan for the following Year. The Lifecycle
Management Plan and Commercialisation Plan shall contain reasonable target dates
for major events as appropriate, and the JSC shall discuss these in good faith
with reference to progress made in the current Year. The JSC may, at the request
of the Licensee only, add to and/or amend each Lifecycle Management Plan and
Commercialisation Plan during the course of any Year as it considers appropriate
from time to time, as long as each amendment is reduced to writing and signed
and dated in accordance with the decision making process described in Clause
2.1.3 above. The JSC shall retain copies of all such authorised versions of the
Lifecycle Management Plan and Commercialisation Plan and each shall become
incorporated in this Agreement as of the date of signature by the JSC
Chairperson;

 

  2.2.3 shall, for the avoidance of doubt, not manage the progress of the
Initial NDA on a day-to-day basis (this being the responsibility of the
Licensor);

 

  2.2.4 shall, for the avoidance of doubt, not manage the implementation of the
Commercialisation Plan on a day-to-day basis (this being the responsibility of
the Licensee);

 

  2.2.5 as an output of each meeting shall prepare a report to the respective
management of each Party detailing the progress of the Initial NDA and the
implementation of the Commercialisation Plan;

 

  2.2.6 shall be a co-ordination forum in relation to the global issues relating
to Product Commercialisation;

 

  2.2.7 shall discuss Trademark issues pursuant to Clause 14, if required to do
so;

 

  2.2.8 shall review the Quarterly Net Sales reports filed with it by Licensee
under Clause 6.7.6;

 

  2.2.9 shall, subject to Clause 2.1.3 (vi) determine the Projected Sales for
each relevant Year;

 

  2.2.10 shall, subject to Clause 2.1.3, determine the quantity of Product to be
given away as free samples in connection with Licensee’s sales and promotion
activities under the Commercialization Plan and for use in Clinical Studies and
to be supplied under Clause 8.2;

 

23



--------------------------------------------------------------------------------

  2.2.11 shall ensure a regular flow of information between the Parties;

 

  2.2.12 shall effect and review the calculations under Clause 10; and

 

  2.2.13 shall perform such other functions and responsibilities as are given to
it under the express provisions of this Agreement.

 

Provided that:

 

  2.2.14 the JSC shall have no authority to amend any commercial terms of this
Agreement or any matter that would cause any payments stated in this Agreement
to be other than the amount of those terms as stated herein.

 

2.3 No later than seven (7) days prior to each meeting of the JSC, the Licensee
will provide the Licensor with written copies of all materials the Licensee
intends to present at the JSC meeting which shall include a written report
summarising its conduct of the Lifecycle Management Plan since the previous
meeting and any material results and issues, which it wishes to bring to the
attention of the JSC.

 

2.4 No later than seven (7) days prior to each meeting of the JSC, the Licensor
will provide the Licensee with written copies of all materials the Licensor
intends to present at the JSC meeting which shall include a written report
summarising its progress in the Initial NDA since the previous meeting and any
material results and issues, which it wishes to bring to the attention of the
JSC.

 

2.5 Licensee acknowledges that Licensee only has the right to Commercialise
Product in the Territory and that Licensor retains the right to develop and
Commercialise Product outside the Territory. Licensor may develop and
Commercialise the Product outside the Territory either by itself or by the grant
of licences to ex-US Licensees. In such a case in order to allow the effective
worldwide development and Commercialisation of Product Licensee agrees to allow
representatives of ex-US Licensee(s) to participate in JSC meetings as an
observer (subject to any such observer entering into appropriate confidentiality
obligations). Licensor undertakes to use all reasonable endeavours to ensure
that the Commercialisation of the Product outside the Territory does not
adversely affect the Commercialisation of the Product in the Territory by the
Licensee.

 

24



--------------------------------------------------------------------------------

3. IMPLEMENTATION OF THE LIFECYCLE MANAGEMENT PLAN

 

3.1 Licensee shall carry out its responsibilities under the Lifecycle Management
Plan at its own cost and expense as follows:

 

  3.1.1 Licensee shall ensure that the various aspects of the Lifecycle
Management Plan are carried out in accordance with GCP as appropriate. Any
animals involved shall only be used in accordance with relevant Legal
Requirements and shall be provided humane care and treatment in accordance with
current generally accepted veterinary practice; and

 

  3.1.2 With effect from the NDA Approval Date, Licensee shall be responsible
for making and obtaining in its own name all regulatory filings, permissions and
other approvals required by any Regulatory Authority in the Territory in
relation to the conduct of the Lifecycle Management Plan.

 

  3.1.3 Licensee shall keep or cause to be kept detailed written records and
reports of the progress of the Lifecycle Management Plan in sufficient detail
and in good scientific manner appropriate for all purposes including NDA
purposes and patent purposes. These written records and reports shall properly
reflect all the work done and the results achieved in carrying out such part of
the Lifecycle Management Plan.

 

  3.1.4 From the NDA Approval Date, Licensee shall maintain the Initial NDA
including by filing variations to the Initial NDA as necessary. Licensee shall
be responsible for the preparation, submission and prosecution of all necessary
Regulatory Authority filings and applications required to obtain all label
extensions or label changes to the Initial NDA, to obtain any subsequent NDA for
the Product and to Commercialise Product in the Territory. Licensee or its
Affiliates shall be the owner and party of record for all such filings,
applications and approvals. Licensee shall be responsible for its costs
associated with preparation, submission and prosecution of all filings and
applications.

 

  3.1.5

Licensee shall promptly inform Licensor in writing of the commencement of any
Clinical Study pursuant to Clause 7.1 required by a Regulatory Authority in the
Territory or effected by the Licensee (measured by the first dosing of a
volunteer or patient in any such Clinical Study) and also of each

 

25



--------------------------------------------------------------------------------

 

NDA filing made or label extension or label change thereto obtained by Licensee
or its Affiliates in the Territory in relation to the Product. Licensee shall
also promptly inform Licensor in writing of the occurrence of Launch for the
Product in the Territory.

 

  3.1.6 Licensee shall provide Licensor with reasonable advance notice of all
material meetings or calls with Regulatory Authorities relating to the Initial
NDA or any subsequent NDA for the Product. A maximum of two (2) Licensor
personnel may attend such meetings or calls at Licensor’s own cost and expense.

 

4. LICENSEE DILIGENCE ON LAUNCH AND FOR LIFECYCLE MANAGEMENT PLAN

 

4.1 Licensee and its Affiliates’ core obligation in relation to
Commercialisation of Product shall be to use its Commercially Reasonable Efforts
to achieve Launch of the Product for the Indication as soon as reasonably
practicable after the NDA Approval Date.

 

4.2 Following Launch of the Product in the Territory Licensee shall either
itself or through its Affiliates use Commercially Reasonable Efforts to
implement the Lifecycle Management Plan. All decisions relating to any amendment
to the Lifecycle Management Plan shall be discussed and agreed by the JSC in
accordance with the procedures set out in, and subject always to the terms of,
Clause 2.

 

4.3 If Licensor at any time believes that Licensee or its Affiliates are not
using Commercially Reasonable Efforts to implement the Lifecycle Management Plan
Licensor shall have the right, no more frequently than once every six
(6) months, to give written notice to Licensee requesting written justification,
in the form of detailed reasons, which would support the proposition that
Licensee and its Affiliates and sub-licensees are using Commercially Reasonable
Efforts. Licensee shall provide such written justification within sixty
(60) days of receipt of any such request.

 

5. LICENSOR’S OBLIGATIONS

 

5.1 Licensor will:

 

  5.1.1 transfer the Licensor Know How to Licensee in the manner and in
accordance with the timetable established by the JSC under Clause 2.2.1;

 

26



--------------------------------------------------------------------------------

  5.1.2 promptly during the term of this Agreement disclose to the Licensee all
Licensor IP Controlled by Licensor or its Affiliates, not previously disclosed
or transferred under this Clause 5; and

 

  5.1.3 in accordance with Clause 11, provide such assistance as Licensee may
reasonably require in connection with the manufacture of Product, after the
termination of the Manufacturing Period.

 

5.2 Licensor will:

 

  5.2.1 Diligently progress the Initial NDA through to NDA Approval, including
effecting all such Clinical Trials as may reasonably be required on the terms of
Clause 7.2, promptly dealing with all matters and issues raised by the FDA in
connection therewith and paying all fees (including the PDUFA fee) payable on or
in connection with such NDA Approval. Licensee will give reasonable assistance
to Licensor in such matters provided that in the event that in connection with
the Initial NDA the FDA requests any Clinical Trials, the Parties shall act in
connection with such Clinical Trials in accordance with Clause 7.2;

 

  5.2.2 Keep the Licensee fully informed of the progress of the Initial NDA, by
reports to the JSC and otherwise as reasonably required;

 

  5.2.3 Provide the Licensee with reasonable advance notice of all material
meetings or calls with the FDA relating to the Initial NDA. Two representatives
of Licensee may attend such meetings or calls at Licensee’s own cost and
expense; and

 

  5.2.4 On NDA Approval promptly transfer the Initial NDA into the sole name of
the Licensee.

 

6. COMMERCIALISATION

 

6.1

Within ninety (90) Business Days of the Effective Date, Licensee shall provide
Licensor through the JSC with a preliminary version of its Commercialisation
Plan, including the Marketing Plan and Budget for the first year post-Launch all
of which shall reflect the Launch Commitment and Detailing Commitment. The
Marketing Plan and Budget shall also contain information of the type specified
in Schedule 9. Such Commercialisation Plan, Marketing Plan and Budget shall be
updated at least

 

27



--------------------------------------------------------------------------------

 

once each Year thereafter and shall be supplied to Licensor and be reviewed and
agreed at a JSC meeting. Where such Commercialisation Plan is updated after
Launch of Product in the Territory, in addition to containing details of
Licensee’s proposed plans for Commercialisation, it shall also contain a summary
of the progress of sales and marketing of Product in the Territory and sales
forecasts for the Year covered by the Commercialisation Plan. Such plan shall be
received by Licensor subject to the obligations of Clause 18 (Confidentiality).

 

6.2 Save as specified under Clause 11, Licensee shall obtain all of its
requirements for Product from Licensor (or as Licensor may direct) on the terms
of this Agreement. Within ninety (90) days of the Effective Date the Parties
shall enter into a safety and quality agreement covering manufacture of Product
(the “Safety and Quality Agreement”) by Licensor (or its nominee) and Licensor
shall promptly enter into such further agreements or procure execution of the
same, by any Party manufacturing the Product for Licensor for supply to Licensee
under the terms of this Agreement. Licensor shall procure that each Affiliate of
Licensor who is manufacturing Product on behalf of Licensor also enters into the
Safety and Quality Agreement if required by Licensee. Notwithstanding any Safety
and Quality Agreement entered into between Licensee and any nominees or
Affiliates of Licensor, Licensor shall remain solely liable for the performance
of its obligations under this agreement and for the performance of any such
obligations subcontracted to any such nominee or Affiliate of Licensor.

 

6.3 Licensee shall exercise its rights under this Agreement as principal and it
shall not sell or otherwise dispose of Product on behalf of, or in the name of
Licensor or any of Licensor’s Affiliates, provided that to the extent required
by applicable law, the name of the Licensor or Licensor’s Affiliates may appear
on the packaging of the Product as manufacturer.

 

6.4 After the NDA Approval Date, Licensee, as the holder of the Initial NDA and
without limiting its obligations under this Agreement or under any Applicable
Law, shall comply with the content and terms of the Initial NDA;

 

6.5 Licensee shall maintain in the Territory, as part of its existing scientific
service, a scientific service for scientific information relating to the Product
and shall liaise with Licensor in relation to any enquiries made to such
service.

 

28



--------------------------------------------------------------------------------

6.6 Licensee shall establish and/or maintain a sales force appointed and trained
in accordance with Good Industry Practice to promote the Product in the
Territory (provided that it is acknowledged that such sales force shall promote
other products with the Product).

 

6.7 Licensee shall:

 

  6.7.1 comply at all times with all Applicable Laws pertaining to the
Commercialisation of the Product in the Territory;

 

  6.7.2 either itself, its Affiliates or through its distributors, maintain
adequate facilities for the efficient Commercialisation of the Product
throughout the Territory;

 

  6.7.3 during the Manufacturing Period maintain or have maintained the Product,
pending distribution and sale to customers, in a facility that is properly
equipped (including temperature and humidity monitoring) to store pharmaceutical
and other sensitive products. Licensor, or its duly appointed agent, shall have
the right to inspect the premises of Licensee or (accompanied by Licensee) its
sub-contractor where the Product is held, stored, and/or distributed, and
Licensee shall permit such inspection or arrange for such inspection no more
often than once per year, upon advance notice at any reasonable time, of the
methods and procedures used in the distribution, storage and sale of the Product
and provide to Licensor promptly in response to any request therefor, all
government inspection reports and certificates relating thereto;

 

  6.7.4 during the Manufacturing Period, in dealing with or handling the Product
follow the reasonable instructions of Licensor, and provide for or have provided
the storage of Product in a manner consistent with the terms of the Initial NDA
and Applicable Law;

 

  6.7.5 at its own cost and expense, hold such stocks of Product for the
Territory at levels reasonably required to satisfy the anticipated demand for
Product;

 

  6.7.6 in marketing and selling Product:

 

  (i) not make any statements, representations, warranties or guarantees
concerning the Product which are contrary to the Initial NDA or Applicable Laws;
and

 

29



--------------------------------------------------------------------------------

  (ii) avoid any misleading or deceptive marketing practices or any other
promotional activities that may to the knowledge of the Licensee harm or
otherwise damage Licensor’s or its Affiliates image or reputation, in the
Territory;

 

  6.7.7 keep the JSC informed of the Commercialisation of the Product in the
Territory (including but not limited to sales of the Product) by way of a
written report detailing the level of sales made during the previous Quarter (as
reasonably available to Licensee at the time of compiling such report) and
summarising any material developments relating to Commercialisation of the
Product in the Territory during the previous Quarter. Such report shall be
submitted within thirty (30) days of the end of each Quarter. Licensee shall
also use reasonable efforts to inform the JSC of any other information that it
receives which in the Licensee’s opinion is likely to be of material interest,
benefit, or use to the Licensor in relation to the sale of the Product outside
of the Territory;

 

  6.7.8 investigate promptly and report to Licensor all significant customer
complaints or reports of incidents relating to the Product affecting quality of
which it has knowledge and co-operate with Licensor in the handling of such
complaints and in accordance with Clause 12.1. Licensee shall provide a copy of
each investigation report under this Clause 6.7.8 to Licensor;

 

  6.7.9

during the Manufacturing Period keep Licensor informed in a timely manner of any
information brought to Licensee’s attention which in Licensee’s reasonable
judgment could lead to a variation of the Initial NDA, Packaging or Labelling
(subject to any overriding provisions of the pharmacovigilance procedures to be
set out in the Safety and Quality Agreement). For the avoidance of doubt, during
the Manufacturing Period all decisions relating to the Specification and methods
of manufacturing shall be made solely by Licensor provided that Licensor shall
give Licensee reasonable notice in writing of any changes prior to effecting
them and

 

30



--------------------------------------------------------------------------------

 

provided that such changed Specification is still in accordance with the Initial
NDA and any subsequent NDA. If a change to the Specifications is required which
will necessitate a change to an NDA, Licensor shall consult with Licensee with
regard to making this change to the Specifications so as to allow Licensee to
file all necessary documents with the Regulatory Authorities to make the
necessary changes to each NDA prior to effecting such change to the
Specification; and

 

  6.7.10 retain and archive all documentation relating to the Product,
including, in particular, documentation relating to regulatory matters and to
any Clinical Study and provide copies of the same to Licensor as and when
requested by Licensor.

 

6.8 Licensee shall not Commercialise the Product in conjunction or otherwise
together with any other products as a loss leader without Licensor’s prior
written approval, which approval may be withheld by Licensor for any reason,
provided always that Licensee shall be permitted to sell and promote Product
with other products on an arms-length basis in accordance with Good Industry
Practice.

 

6.9 Licensee shall be responsible for all costs and expenses associated with its
Commercialisation activities.

 

6.10 Subject to the obligations of the Licensor under Clause 5, Licensee, at its
sole cost and expense, shall be responsible for obtaining all permissions,
consents and licences (required in addition to the Initial NDA), required to
Commercialise the Product in the Territory under any Applicable Law, including
without limitation, any import approvals, wholesale dealer’s licenses and
pricing and reimbursement approvals. Licensor agrees to reasonably cooperate
with Licensee in obtaining any such additional necessary authorisations and
approvals required to Commercialise the Product in the Territory, including
representatives of Licensor attending meetings with the relevant Regulatory
Authorities if so requested by Licensee together with Licensee, at Licensor’s
own cost and expense for such attendance.

 

6.11 Licensee shall be responsible for setting the List Price of Product in the
Territory and for determining the Sales Price from time to time.

 

6.12 Licensee shall during the term of this Agreement fulfil all of its
obligations hereunder in a manner that is consistent with Good Industry
Practice:

 

6.13 Licensee shall not:

 

  6.13.1 advertise the Product or canvass or solicit orders for the Product
outside the Territory; or

 

31



--------------------------------------------------------------------------------

  6.13.2 open branches for the sale of the Product outside the Territory; or

 

  6.13.3 maintain distribution depots for the Product outside the Territory.

 

Provided that this provision shall not prevent Licensee from contributing to
international journals or advertising therein or attending and/or exhibiting at
international conferences or events outside of the Territory;

 

6.14 Licensee’s core obligations in relation to Commercialisation of Product in
the Territory shall be as follows:

 

  6.14.1 to use Licensee’s Commercially Reasonable Efforts to maximise sales of
the Product in the Territory; and

 

  6.14.2 to incur the Launch Commitment. At the end of the Initial Period
Licensee shall provide evidence reasonably satisfactory to the Licensor that the
Licensee has satisfied such obligation; and

 

  6.14.3 to effect the Detailing Commitment. At the end of the Initial Period
Licensee shall provide evidence reasonably satisfactory to the Licensor that the
Licensee has satisfied such obligation; and

 

  6.14.4

in each Year of this Agreement commencing not less than twenty-one (21) months
after Launch to purchase from the Licensor (as evidenced by invoices dated
during such Year) the number of Units of Product at the Purchase Price therefor
equal to [*] per cent ([*]%) of the Projected Sales for that Year (“the Minimum
Units”) or within thirty (30) days of the end of such Year make any balancing
payment necessary such that the Licensor has received monies equivalent to the
sum it would have received if such Minimum Units had been purchased at the
Purchase Price. For clarity the number of Units Licensee has purchased in a Year
shall be determined by invoices for Units of Product dated in such Year. Within
thirty (30) days of the end of each Year the Parties shall meet to discuss and
agree (i) the number of Units for which Licensee has been invoiced in that Year,
and (ii) the size of the balancing payment (if any) Licensee needs to make to

 

32

* Confidential treatment requested; certain information

omitted and filed separately with the SEC.



--------------------------------------------------------------------------------

 

Licensor such that Licensor has received payment for the Minimum Units for that
Year. The balancing payment will be a sum equal to the number of additional
Units of Product Licensee needs to purchase in order to meet its obligations to
purchase the Minimum Units multiplied by the Invoice Price for a Unit of Product
for that Year. Licensee shall make such payment and Licensor shall deliver an
invoice in respect of such payment within five (5) Business Days of such meeting
and such payment shall be part of the Invoice Income for the purposes of Clause
10.5. Provided that Licensee shall not be liable to make any such balancing
payment and for any breach of its obligation under this Clause 6.14.4 where such
failure to purchase Product is by reason of the failure of Licensor to supply
Product in accordance with the terms of Clauses 8 and 9.

 

6.15 Licensee undertakes that, whilst Commercialising Product, it will not
discount the price at which it sells Product below List Price (a) by more than
Licensee discounts its own products of similar type, or (b) by any more than a
pharmaceutical company which owned a product or the rights to a product of
similar market potential to the Product in the Territory might reasonably be
anticipated to discount the price of that product.

 

7. ADDITIONAL CLINICAL TRIALS

 

7.1 The Licensee may from time to time, propose to the Licensor that additional
Clinical Studies be initiated in relation to the Product in the Territory
whether on its own initiative or because a Phase IV Clinical Trial is required
by FDA (“Additional Studies”). The Parties shall meet and discuss the same in
good faith and if the Parties agree the plans and protocols for such Additional
Studies the Licensee may at its sole cost and expense proceed with the
additional Clinical Study which shall be included as part of the Lifecycle
Management Plan. Provided that where any Phase IV Clinical Trial is required by
the FDA in the Territory after the NDA Approval Date, the Parties shall promptly
agree in good faith the plans and protocols for such Additional Study and the
Licensee shall be entitled to conduct the same as a Clinical Study, at its sole
cost and expense.

 

7.2

Where any Clinical Trial is required by the FDA in connection with the Initial
NDA the Parties shall promptly agree in good faith the plans and protocols for
such

 

33



--------------------------------------------------------------------------------

 

additional Clinical Trial and the budget therefor and it shall be conducted as
agreed between the Parties. The Development Costs of any such additional
Clinical Trial required in connection with the Initial NDA pre-NDA Approval Date
shall be paid by the Licensor, provided that a sum equal to the first [*]
dollars ($[*]) and [*] per cent ([*]%) of any Development Costs exceeding [*]
dollars ($[*]) shall be reimbursed by the Licensee, by being paid in addition to
the milestone payable under Clause 10.10, upon payment of such milestone.

 

7.3 Any failure of the Parties to agree under Clauses 7.1 or 7.2 shall be
referred to Expert Determination.

 

7.4 Where one Party carries out any Additional Study or Clinical Trial under
this Clause 7 it shall prepare a final report of the results from such
Additional Study or Clinical Trial and from all sites and shall present the same
to the other Party at the same time supplying a written copy. The first Party
may thereafter release such results or submit them for use at conferences and
publication in scientific journals in accordance with the provisions of Clause
18 (Confidentiality).

 

7.5 All rights in and to any data, results, information, inventions, discoveries
and/or improvements arising out of the performance of a Clinical Trial the
subject of Clause 7.2, whether patentable or not, conceived, made, obtained or
developed (the “Licensor Data Package”) pursuant to a Clinical Trial shall vest
in and remain the property of the Licensor, provided always that such Licensor
Data Package shall be Licensor IP for all purposes under this Agreement.

 

7.6 All rights in and to any data, results, information, inventions, discoveries
and/or improvements arising out of the performance of an Additional Study the
subject of Clause 7.1, whether patentable or not, conceived, made, obtained or
developed (the “Licensee Data Package”) pursuant to an Additional Study shall
vest in and remain the property of the Licensee, provided always that such
Licensee Data Package shall be Licensee IP for all purposes under this
Agreement.

 

8. LICENSOR’S SUPPLY OBLIGATIONS

 

8.1 Subject to the provisions of Clauses 9 and 11 and the terms of the Safety
and Quality Agreement, the Licensor shall:

 

34

* Confidential treatment requested; certain information

omitted and filed separately with the SEC.



--------------------------------------------------------------------------------

  8.1.1 manufacture or have manufactured and supply to Licensee such amounts of
Product for Licensee’s Commercialisation of the Product in the Territory, as
Licensee may order from time to time and undertakes that all Product supplied to
the Licensee shall have been manufactured in the manner specified in the NDA and
in accordance with GMP, Specifications and the Safety and Quality Agreement;

 

  8.1.2 provide Licensee with a copy of a manufacturing authorisation for the
purposes of manufacturing Product in respect of each site at which manufacture
(or any part thereof) of Product shall occur for supply to Licensee and shall
provide Licensee with advance written notice of any proposed change to such
manufacturing authorisation(s) in order that Licensee may make any relevant
variations to the Regulatory Approval(s). Licensee will give Licensor all
reasonable assistance in obtaining a manufacturing authorisation for the Product
from the Regulatory Authorities in the Territory;

 

  8.1.3 ensure that Product to be supplied to Licensee is handled and stored by
it in accordance with all Applicable Laws and shall ensure that it creates and
retains manufacturing, analytical and distribution records, testing and
releasing materials, and undertakes production and quality controls, including
in-process controls and all necessary stability studies, and analysis relating
to the Product all in accordance with the Specification and GMP;

 

  8.1.4 procure that Licensee, or its duly appointed agent, shall have the right
to inspect the premises of Licensor or Licensor’s contract manufacturer(s) where
the Product for supply to Licensee is manufactured, Packaged or Labelled, which
inspections may take place no more often than once per Year upon advance notice
at any reasonable time, provided however, that Licensee shall have the right to
inspect such premises at any time following the receipt of a complaint, report
or query concerning or relating to the manufacture of the Product;

 

  8.1.5 ensure that no changes in chemistry and manufacturing controls specified
in the CMC Data in the Initial NDA are made without Licensee having obtained the
prior approval of the applicable Regulatory Authority for such changes if such
approval is required;

 

35



--------------------------------------------------------------------------------

  8.1.6 keep Licensee informed in a timely manner of any information brought to
Licensor’s attention which in Licensor’s reasonable judgment could lead to a
variation of the NDA, Packaging or Labelling (subject to any overriding
provisions of the Safety and Quality Agreement);

 

  8.1.7 provide Licensee with reasonable assistance in relation to any questions
or issues raised by any Regulatory Authority relating to Product or the Initial
NDA, including, but not limited to, the provision of any relevant background
data relating to Product in Licensor’s possession or control;

 

  8.1.8 supply the Product in Packaging approved by Licensee under the terms of
Clause 14.8 which incorporates all information (including the patient
information leaflet) that may be required by the NDA, any Regulatory Authority
or any Applicable Law from time to time;

 

  8.1.9 notify Licensee promptly of any proposed inspections by any Regulatory
Authority (either in the Territory or outside of the Territory) of the
facilities at which Product is manufactured and procure that Licensee has a
right to attend on such occasions if the inspection is by a Regulatory Authority
in the Territory and in any event Licensor shall inform Licensee of the outcome.
Where the proposed inspection is by a Regulatory Authority from inside the
Territory, Licensee shall give Licensor all reasonable assistance in preparing
for that inspection;

 

  8.1.10 establish and maintain a scientific service for scientific information
relating to the Product and shall liaise with Licensee in relation to any
enquiries made to such service;

 

  8.1.11 retain and archive all documentation relating to the Product including,
in particular, documentation relating to regulatory matters and to Clinical
Trials of Product; and

 

  8.1.12 investigate promptly and report to Licensee all significant customer
complaints or reports of incidents relating to the Product affecting quality of
which it has knowledge and, where such complaints arise in the Territory, shall
co-operate with Licensee in the handling of such complaints and in accordance
with Clause 12.1 and shall provide a copy of each investigation report under
this Clause 8.1.12 to Licensee.

 

36



--------------------------------------------------------------------------------

8.2 From time to time Licensee may place Purchase Orders for samples of the
Product for distribution in connection with its sales and promotions activities
under the Commercialisation Plan and for use in Clinical Studies. The quantity
of each such Purchase Order is to be agreed by JSC, save that in no event shall
such quantities to be used in Clinical Studies or given away as free samples be
more than is common in the industry for this sort of Product. Each such quantity
ordered shall be manufactured fully in accordance with the terms of Clause 8.1
and delivered and accepted on the terms of Clauses 9.3 to 9.9 and invoiced at
Licensor’s Cost of Manufacture.

 

9. FORECASTS, ORDERS, DELIVERY AND ACCEPTANCE

 

9.1 No later than one hundred and twenty (120) days prior to the anticipated
Launch date for Product in the Territory, the Licensee shall prepare and provide
to Licensor a written forecast covering the period between NDA Approval Date and
the end of the first full Quarter following Launch (“First Full Quarter”).
Following discussion of this pre-Launch forecast between the Parties Licensee
shall place firm binding purchase orders on Licensor covering the period between
NDA Approval Date and the end of the First Full Quarter, such purchase orders
not to specify a delivery date earlier than ninety (90) days after the date upon
which such purchase orders are dated and submitted to Licensor. On or before the
commencement of the First Full Quarter and each Quarter thereafter Licensee
shall prepare and provide to Licensor a written forecast by Quarter of
Licensee’s requirements for Product (“Forecasts”) for the immediately succeeding
eight full Quarters (i.e. after Launch commencing with the Quarter just
beginning). The amounts set forth for the first and second Quarters in each
Forecast shall constitute a firm binding purchase order and shall be binding
upon Licensee and subject to the provisions of Clause 9.2. The amounts set forth
in the following six (6) Quarters shall constitute Licensee’s non-binding, good
faith estimate of the Product requirements of Licensee for such periods;
provided, however, that, in relation to the amounts set forth for the third
Quarter, when such Quarter becomes the second Quarter of the next Forecast the
amounts set forth in such next Forecast for the second Quarter shall not be less
than [*] percent ([*]%) nor shall Licensor be obligated to supply greater than
[*] percent ([*]%) of the amounts set forth in the immediately preceding
Forecast for such Quarter, but Licensor may agree to supply such greater amount
in its sole discretion.

 

37

* Confidential treatment requested; certain information

omitted and filed separately with the SEC.



--------------------------------------------------------------------------------

9.2 Each Forecast provided to Licensor by Licensee pursuant to Clause 9.1 shall
so far as it relates to the second Quarter specify the quantity of the Product
ordered and the required delivery date therefor and shall be accompanied by firm
binding purchase orders covering each consignment required which purchase orders
shall be consistent with the Forecast (“Purchase Orders”). In the event of a
conflict between the terms and conditions of any Purchase Order and this
Agreement, the terms and conditions of this Agreement shall prevail. A Purchase
Order must be for an amount of Product which fits Licensor’s batch size.
Licensor shall have no obligation to supply quantities of Product in the event
Licensee places orders for amounts of Product that are not multiples of
Licensor’s standard manufacturing batch size for the Product.

 

9.3 Licensor shall within ten (10) days of the receipt of any Purchase Order
from Licensee made pursuant to Clause 9.2 give written notice to Licensee of the
dates by when it shall fulfil such Purchase Order.

 

9.4 All Product supplied under this Agreement shall be delivered Ex Works
(INCOTERMS 2000) Licensor’s or its nominee’s manufacturing and/or distribution
facility in Europe and shall be accompanied by (i) a written Certificate of
Analysis confirming that such quantity of Product meets the Specification and
(ii) an invoice for payment for such amount of Product at Invoice Price.
Licensee shall secure transport and insurance with its own providers at its sole
cost and expense. Licensee shall pay all freight, insurance charges, taxes,
import and export duties, inspection fees and other charges applicable to the
sale and transport of Product purchased by Licensee hereunder which amounts
shall be separately set forth on Licensor’s invoices to Licensee. Title and risk
of loss and damage to Product purchased by Licensee hereunder shall pass to
Licensee upon receipt of the Product by the carrier designated by Licensee at
Licensor’s or its nominee’s facility.

 

9.5

Following receipt of a shipment of Product from Licensor, Licensee or its
designated agent shall, within thirty (30) days, carry out a visual inspection
(as defined below) of such shipment to ensure that Packaging and Labelling of
Product has taken place in accordance with the Specification and is accompanied
by an associated Certificate of Analysis and Certificate of Compliance, and if
Licensee determines in its sole

 

38



--------------------------------------------------------------------------------

 

discretion (exercised reasonably) that it has not so taken place it shall
promptly notify rejection of shipment to Licensor in writing. Subject to the
provisions of Clause 9.7, if Licensee does not notify Licensor of rejection of
such shipment within such thirty (30) days, such shipment of Product shall be
deemed to have been accepted.

 

9.6 For the purposes of this Agreement, “visual inspection” shall mean:

 

  9.6.1 comparing the applicable order against the documentation accompanying
the shipment to verify that the delivery date, identity, quantity and exterior
shipment labelling comply with the order;

 

  9.6.2 verifying that the Certificate of Analysis for the shipment states that
the Product conforms in all material respects to the applicable Specifications;
and

 

  9.6.3 verifying that the Certificate of Compliance for the shipment states
that the Product was manufactured in accordance with Good Manufacturing
Practice; and

 

  9.6.4 visually inspecting the exterior of the shipment of Products to verify
that the shipment appears to be in good condition.

 

For the avoidance of doubt, visual inspection does not include laboratory
analysis.

 

9.7 Notwithstanding the foregoing, Licensor shall remain liable to Licensee to
the extent provided in Clauses 9.8 or 9.9 as appropriate for any defect that
subsequently is discovered which renders the Product unsaleable if such defect
is due to the failure of the Product to meet Specification and/or GMP and
provided that Licensee immediately inform Licensor by notice in writing of such
defect and rejection of the relevant shipment (if applicable) not later than ten
(10) days from the date of discovery of such defect.

 

9.8 Within ten (10) days of receipt by Licensor of a notice of rejection from
Licensee in accordance with Clauses 9.5 or 9.7 Licensor shall indicate in
writing to Licensee whether Licensor is issuing a return authorisation or not.
In the event that a return authorisation is so issued Licensee shall return to
Licensor at Licensor’s expense the quantities of Product in question and
Licensor shall replace such quantities within sixty (60) days or as soon as
reasonably practicable thereafter. If the payment in respect of such quantities
is outstanding, it shall be postponed until such replacement quantities are
received and accepted by Licensee in accordance with this Clause 9.

 

39



--------------------------------------------------------------------------------

9.9 After receipt of any rejection notice from Licensee pursuant to Clause 9.5
or Clause 9.7 if Licensor does not issue a return authorisation under
Clause 9.8, Licensor shall analyze any batch of Product rejected by Licensee for
non-conformity with the Specifications within thirty (30) days of receipt of
such notice, and present its findings with respect to such Product to Licensee.
If such tests confirm non-conformity with the Specification Licensor shall
promptly supply to Licensee (at Licensor’s cost and expense) a conforming batch
in the same quantity as the rejected batch and shall reimburse Licensee for any
out of pocket costs or expenses incurred by Licensee including shipping charges
in relation to such non-conforming batch. If the Parties cannot agree on whether
the batch of Product in question conforms to the Specifications, an independent
qualified laboratory reasonably acceptable to both Parties, and at a cost
equally shared by both Parties, shall analyse both Licensee’s and Licensor’s
samples of Product in question, and the definitive results of such laboratory
shall be binding on the Parties. If the batch of Product in question is
determined to be non-conforming, such non-conforming Product shall be held for
Licensor’s disposition, or shall be returned to Licensor, in each case at
Licensor’s expense, as directed by Licensor no later than fifteen (15) days
following such determination. Licensor shall replace each non-conforming batch
of Product, or the non-conforming portion thereof, with conforming Product
within sixty (60) days or as soon as reasonably practical after receipt of
notice of rejection thereof. If the batch of Product in question is determined
to be conforming and provided that the Certificate of Analysis did not indicate
it to be non-conforming, such Product shall be returned to Licensee at
Licensee’s cost and expense.

 

9.10 Licensor shall not hold any stocks of Product for Licensee for sale in the
Territory.

 

9.11 Licensor shall employ stock rotation methods and techniques consistent with
Good Industry Practice so as to ensure that Product delivered to Licensee has a
minimum of [*] per cent ([*]%) of its shelf life unexpired.

 

9.12

Licensor shall use Commercially Reasonable Efforts to fill at least [*] per cent
([*]%) of each properly placed Purchase Order by the date agreed for delivery.
In the event that the Licensor expects an inability to supply Product by the
date agreed for delivery

 

40

* Confidential treatment requested; certain information

omitted and filed separately with the SEC.



--------------------------------------------------------------------------------

 

it shall give Licensee notice to this effect as soon as Licensor becomes aware
of the circumstance. Save for a Force Majeure event (in which case the
provisions of Clause 23 shall apply), it shall be a material breach of the
Agreement if Licensor is not able or otherwise does not fill at least eighty per
cent (80%) of each properly placed Purchase Order for a period of greater than
two consecutive Quarters.

 

10. LICENCE FEES, PRICE AND PAYMENT TERMS

 

Supply Price

 

10.1 Licensor will manufacture and supply Licensee with Product during the
Manufacturing Period at the Purchase Price.

 

10.2 Within sixty (60) days of the end of each Half Year post-Launch Licensee
shall submit to Licensor a report setting out Licensee’s calculation of the
Sales Price for that Half Year, the underlying data based on which such
calculation has been made and a calculation of the Supply Income (as defined
below) due to the Licensor for that Half Year. For the avoidance of doubt it is
declared and agreed that Units used in Clinical Studies or Units given away as
free samples shall not be counted when calculating the Sales Price for a Half
Year.

 

10.3 Within fifteen (15) days of receipt of the report under Clause 10.2 the JSC
shall meet and agree the total that was due to Licensor in any Half Year for the
supply of Units of Product delivered in that Half Year. This shall be calculated
by multiplying the Purchase Price applicable in that Half Year by the actual
number of Units delivered in that Half Year (“Supply Income”). Where any payment
has been made by Licensee under Clause 6.14.4 in respect of a Year at the
calculation of the Supply Income for the Half Year ended on 31 December the
relevant number of Units of Product in respect of such payment shall be included
in the calculation of the Supply Income in respect of such Half Year.

 

10.4 Throughout each Half Year Licensor shall invoice Licensee for Product
supplied pursuant to this Agreement at the Invoice Price as specified below.
Licensee shall make payment of each invoice submitted pursuant to Clause 9.4
within thirty (30) days of receipt of such invoice. Licensor shall invoice
Licensee for Product at the following rates:

 

  10.4.1 in the first Half Year (or part thereof) post-Launch, at the Margin on
the List Price; and

 

41



--------------------------------------------------------------------------------

  10.4.2 in each subsequent Half Year at the Purchase Price for the previous
Half Year;

 

(the applicable price for a Half Year being the “Invoice Price”), the total
amount invoiced in any Half Year for manufacturing and supplying Product at the
Invoice Price being the “Invoice Income”. Invoice Income in respect of the Half
Year ended on 31 December in each Year shall include any balancing payment made
under Clause 6.14.4.

 

10.5 At the same time as the JSC meets under Clause 10.3 it shall reconcile the
Invoice Income with the Supply Income for the previous Half Year, the difference
between the two figures being the balancing payment (“Reconciliation Amount”).
The Party which this calculation shows needs to make a balancing payment shall
pay the Reconciliation Amount to the other within thirty (30) days of the
relevant meeting of the JSC being held. Any dispute between the Parties as to
any matter relating to the calculation of the Sales Price including the
components of the Sales Price, the Supply Income, the Invoice Price, the Invoice
Income in any Half Year or the Reconciliation Amount shall be resolved in
accordance with the mechanism set out in Clause 10.18.

 

Royalty

 

10.6 In the event that the Licensor is not supplying all the Product
requirements of the Licensee, under the terms of Clause 11, Licensee shall pay
to Licensor a royalty at the rate of [*] percent ([*]%) of Net Sales of all
Product not supplied by Licensor, such Royalty to be payable on all such Net
Sales during the period (the “Royalty Term”) until whichever shall be the
earlier of:

 

  10.6.1 the date of expiry of the last to expire of any Valid Claim of any
Licensor Patent Rights Covering the Product in the Territory; and

 

  10.6.2 the approval of an ANDA for the Product in the Territory.

 

10.7

Where after the expiry of the Royalty Term, Licensor is not supplying all the
Product requirements of the Licensee, Licensee shall pay to Licensor a trademark
royalty at the rate of [*] per cent ([*]%) of Net Sales of all Product not
supplied by Licensor, (the “Trademark Royalty”), and the terms of Clauses 10.14
to 10.18 shall apply to such Trademark Royalty. The Trademark Royalty shall be
payable for the period in

 

42

* Confidential treatment requested; certain information

omitted and filed separately with the SEC.



--------------------------------------------------------------------------------

 

which the Licensee shall continue to market the Product in the Territory under
the Trademark (the “Trademark Term”). The Licensee acknowledges that, it shall
not at any time use any trademark other than the Trademark on the Product. Such
Trademark Royalty shall be deemed included in the Purchase Price during the
Manufacturing Period in respect of all Product supplied by the Licensor and
shall be deemed included in the Royalty during the Royalty Term.

 

Signature

 

10.8 Upon the Effective Date, Licensee will pay to Licensor a fee of [*] US
Dollars (US$[*]).

 

Loan

 

10.9 Upon the Effective Date, Licensee will advance to Licensor an unsecured,
subordinated, loan of [*] US Dollars (US$[*]) (“the Loan”). The Loan shall be
repayable upon the earlier of (i) [*]; and (ii) [*], on the terms of the Loan
Note. Upon the Loan becoming repayable Licensor shall pay Licensee the Loan
amount plus any interest accrued thereon (the “Interest”) and a sum equal to the
Interest shall be added to the milestone payable by the Licensee under Clause
10.10.

 

Milestone payments

 

10.10 Within ten (10) Business Days of the NDA Approval Date, Licensee shall pay
Licensor a fee of [*] US Dollars (US$[*]) as increased, if at all, under Clause
7.2 and/or Clause 10.9.

 

10.11 The following sales milestone payments shall be paid by Licensee to
Licensor:

 

  10.11.1 [*] US Dollars (US$[*]) for the first time that aggregate Net Sales in
a Year surpass [*] US Dollars (US$[*]);

 

  10.11.2 [*] US Dollars (US$[*]) for the first time that aggregate Net Sales in
a Year surpass [*] US Dollars (US$[*]); and

 

  10.11.3 [*] US Dollars (US$[*]) for the first time that aggregate Net Sales in
a Year surpass [*] US Dollars (US$[*]).

 

10.12

Each of the milestone payments under Clauses 10.10 and 10.11, shall only be
payable by Licensee upon the first occurrence of the applicable event whenever
it occurs but

 

43

* Confidential treatment requested; certain information

omitted and filed separately with the SEC.



--------------------------------------------------------------------------------

 

upon the first occurrence of the applicable event the milestone payment shall be
payable even if more than one occurs in a Year, unless otherwise noted. Such
milestone payments are non-refundable in any circumstances whatsoever.

 

10.13 Licensee shall promptly (and in any event within thirty (30) days) report
to Licensor when its accounting records evidence the occurrence of each
milestone event under Clause 10.11 and within five (5) Business Days of
reporting such event shall make the applicable milestone payment to Licensor.

 

General

 

10.14 If applicable Licensee shall make the Royalty and Trade Mark Royalty
payments due to Licensor under Clauses 10.6 and 10.7 at Quarterly intervals
within forty-five (45) days of the end of each Quarter. Each Royalty and Trade
Mark Royalty payment shall be accompanied by a report summarising the Net Sales
of Product (not supplied by Licensor) in the Territory during the relevant
Quarter, the taxes withheld, if any, and the total Royalty and Trade Mark
Royalty payments due.

 

10.15 Licensee shall make all payments to Licensor under this Agreement in US
Dollars from the USA.

 

10.16 All payments under this Agreement shall be made free and clear of and
without set off, deduction or deferment in respect of any taxes, disputes or
claims whatsoever unless required by law or practice of any Competent Authority.
Licensee and Licensor shall co-operate to minimise any deduction or withholding
in relation to any payments pursuant to this Agreement and, without limitation,
Licensor shall provide Licensee with a W-8BEN (or successor form) duly executed
by Licensor.

 

10.17

Licensee and its Affiliates shall keep and shall require its or their
distributors and/or sub-licensees to keep, full, true and accurate records and
books of account containing all particulars that may be necessary for the
purpose of auditing all amounts payable to Licensor including evidence of the
Sales Price, Supply Income and Net Sales in each Year, in calculating any
Royalty or Trademark Royalty due and in compiling the reports due from Licensee
under Clauses 6.7.7 and 6.14, 10.2 and 10.14 (as applicable) (“Records”) for a
minimum period of six (6) years. Upon timely request by Licensor, Licensor shall
have the right to instruct an independent, internationally recognized,
accounting firm to perform an audit, conducted so far as appropriate in

 

44



--------------------------------------------------------------------------------

 

accordance with GAAP, as is reasonably necessary to enable such accounting firm
to report to Licensor on such Records on the following basis:

 

  10.17.1 such firm of accountants shall be given access to and shall be
permitted to examine and copy such books and records upon twenty (20) Business
Days notice having been given by Licensor and at all reasonable times on
Business Days for the purpose of certifying to Licensor either (a) that the
Sales Price calculated and reported in any Year is correct; or (b) that the Net
Sales calculated and reported by Licensee or its Affiliates during any Year were
calculated correctly in accordance with this Agreement; or (c) that the Supply
Income calculated and reported in any Year is correct; or (d) that the figures
in any report issued by Licensee under Clauses 6.7.7, 6.14, 10.2 or 10.14 during
any Year were accurately calculated and reported by Licensee or its Affiliates
in accordance with this Agreement (and in either case if such certification
cannot be given specifying the reasons why which will enable the Parties to
recalculate any relevant sums);

 

  10.17.2 prior to any such examination taking place, such firm of accountants
shall undertake to Licensee that they shall keep all information and data
contained in such books and records, strictly confidential and shall not
disclose such information or copies of such books and records to any third
person including Licensor, but shall only use the same for the purpose of the
reviews and/or calculations which they need to perform in order to issue the
certificate to Licensor which this Clause 10.17 envisages;

 

  10.17.3 any such access examination and certification shall occur no more
frequently than once per Year and will not go back over Records more than two
(2) Years old unless a discrepancy is found;

 

  10.17.4 Licensee shall make available personnel to answer queries on all
Records required for the purpose of that certification;

 

  10.17.5

if the certification is in disagreement with the Net Sales or Supply Income as
calculated by Licensee, Licensee shall notify Licensor within ten (10) days of
receipt by Licensee whether or not Licensee agrees with the certification. If
Licensee notifies its agreement with the certification within the ten (10) day
period or fails to give any notification within that period,

 

45



--------------------------------------------------------------------------------

 

the Net Sales/Supply Income calculated by the certification shall be used for
purposes of calculating any monies owed and any monies owed by one Party to the
other shall be paid by that Party. The Cost of the accountant shall be the
responsibility of Licensee if the recalculation shows Licensee’s previous
figures supplied to Licensor to be inaccurate by more than the lesser of five
hundred thousand US Dollars (US$500,000) or three percent (3%) of Net Sales or
Supply Income (as applicable) in such Year and the responsibility of Licensor
otherwise.

 

10.18 If there is any dispute between the Parties as to any matter relating to
the milestones due under Clause 10.11, the Supply Income or the Invoice Income
in any Year or the calculation of the Reconciliation Amount, or in connection
with the determination of the Sales Price or Purchase Price or if within ten
(10) days starting on the day after receipt of the notification referred to in
Clause 10.17.5, Licensee and Licensor have not agreed to the terms in dispute in
relation to the certification, either Party may refer the items in dispute to a
partner of at least ten (10) years qualified experience at an independent,
internationally recognized, public accounting firm agreed by the Parties in
writing for final and binding resolution, or failing agreement on the identity
of the public accounting firm within fifteen (15) days starting on the day after
receipt of the notification, an independent, internationally recognized, public
accounting firm appointed on the application of either Party by the President
for the time being of the Institute of Chartered Accountants in England and
Wales. Such person appointed under this Clause 10.18 shall act otherwise on the
Terms of Schedule 2 save that:

 

  10.18.1 such person’s terms of reference shall be to determine the matters in
dispute within twenty (20) days of his appointment;

 

  10.18.2 the Parties shall each provide such person with all information
relating to the items in dispute which such person reasonably requires and such
person shall be entitled (to the extent he considers appropriate) to base his
determination on such information; and

 

  10.18.3 such person’s Costs shall be paid by Licensee and Licensor as such
person may determine.

 

10.19

All payments to Licensor under the terms of this Agreement are expressed to be
exclusive of sales or value added tax, which may be due on any invoice and
Licensee

 

46



--------------------------------------------------------------------------------

 

shall pay to Licensor in addition to those payments all such sales and value
added tax for which Licensor is liable to account to the relevant tax
authorities in relation to any supply made or deemed to be made for sales or
value added tax purposes under this Agreement on receipt of a tax invoice or
invoices from Licensor.

 

10.20 All payments made to Licensor under this Agreement shall be made by wire
transfer to the bank account that may be notified by Licensor to Licensee from
time to time.

 

10.21 If either Party fails to make any payment to the other Party hereunder on
the due date for payment and the payment is not in dispute between the Parties,
or in the event of a dispute that has not been resolved, without prejudice to
any other right or remedy available to that Party, that Party expecting payment
shall be entitled to charge the other Party interest (both before and after
judgement) on the amount unpaid at the annual rate of LIBOR or EURIBOR plus two
per cent (2%) calculated on a daily basis until payment in full is made without
prejudice to that Party’s right to receive payment on the due date.

 

11. MANUFACTURE

 

11.1

Within twelve (12) months of the Effective Date the JSC shall meet to identify
contract manufacturers that may be suitable to act as such a second source (the
“Second Source”) to manufacture Product for sale in the Territory. Following
such meetings Licensee may meet with such potential Third Party manufacturers of
Product to discuss their capability to manufacture Product. Following such
meetings Licensee shall present to Licensor a list of preferred Third Parties to
act as Second Source and the Parties shall discuss which Third Party to appoint
as Second Source. The final decision on such selection of a Second Source and
the terms on which such Third Party is appointed shall rest with the Licensor
acting reasonably, provided that it is acknowledged that Licensor may require
any such Second Source to enter into a direct undertaking with the Licensor that
the Second Source will not use all or any part of the technology and
manufacturing processes disclosed to it and implemented for the purposes of
obtaining Regulatory Approvals necessary for the manufacture of the Product by
it, other than for the manufacture of the Product for and on behalf of Licensee.
The Third Party appointed as the Second Source shall be appointed as Licensor’s
sub-contractor provided always that all cost and expenses incurred by the Second
Source shall be for the sole account of the Second Source and / or the

 

47



--------------------------------------------------------------------------------

 

Licensee and Licensor shall not be liable therefor in any manner. Following the
appointment of the Second Source, Licensee shall, at its own cost and expense,
assist such Third Party to obtain all Regulatory Approvals necessary for such
Third Party to act as Second Source. Licensor shall use Commercially Reasonable
Efforts to assist Licensee in this respect by providing the necessary technology
transfer with respect to the manufacture of Product and such other assistance as
Licensee may request subject to the following:

 

  11.1.1 when Licensor provides this technology transfer Licensor is not
required to make changes to its processes or formulation, and its obligations in
connection with that technology transfer will be limited to such time and effort
as Licensor can reasonably afford without being to the detriment of Licensor’s
business and on a schedule to be agreed between the Parties at the time.

 

  11.1.2 Licensee shall reimburse Licensor all its costs for the whole of the
foregoing including (i) reasonable lawyers’ fees and disbursements, (ii) for the
time and effort of its employees effecting the technology transfer at a
reasonable hourly rate to be agreed between the Parties at the time, (iii) any
travel, accommodation and other expense incurred by such employees effecting
this transfer, and (iv) any other costs associated with the technology transfer
or the appointment of the Second Source for which Licensor can provide evidence
in Document form.

 

  11.1.3 Licensor’s obligation for technology transfer is limited to
transferring technology and Documents that are in Licensor’s possession or is
Controlled by Licensor.

 

Once the Second Source is appointed Licensee undertakes not to place orders for
Product with the Second Source unless Licensee’s right to manufacture Product
arises pursuant to Clause 11.3 and as a result the Second Source shall not be
entitled to manufacture Product unless and until the Licensee shall have a
license to manufacture under Clause 11.3.

 

11.2 In the event that no Second Source is validated, in accordance with the
terms of Clause 11.1, by the Manufacture Date:

 

  11.2.1 If no Second Source has been agreed the provisions of Clause 11.1 shall
apply immediately, save that

 

48



--------------------------------------------------------------------------------

  (i) The final decision on selection of the Second Source shall be with the
Licensee;

 

  (ii) The Third Party appointed as the Second Source shall be appointed as the
Licensee’s sub-contractor;

 

  (iii) Licensor shall provide all such assistance with the technology transfer
in accordance with such timetable as may reasonably be required by Licensee and
such Second Source;

 

  (iv) Licensee shall reimburse to Licensor its reasonable costs for effecting
technology transfer, being (a) time of its employees, at a reasonable hourly
rate agreed between the parties and (b) any travel, accommodation and other
expense incurred by such employees effecting the transfer, as evidenced by
Licensor in Document form.

 

  11.2.2 If the Second Source has not been validated the provisions of Clause
11.1 subject to the terms of Clause 11.2.1, shall continue insofar as required
to enable validation to be effected;

 

and where this Clause 11.2 applies Licensor shall continue to supply Product
under the terms of this Agreement, unless and until such Second Source has been
validated and has commenced and scaled up manufacture to satisfy the
requirements for Product of Licensee but in any event no longer than (i) [*]
([*]) months after expiry of the [*] ([*]) month notice period to be given under
Clause 11.3.1, or (ii) [*] ([*]) months after the expiry of the [*] ([*]) month
notice period under Clause 11.5.

 

11.3 Notwithstanding the terms of Clauses 8 and 9, Licensee shall have an
immediate licence to manufacture, or have manufactured on its behalf, Product
for its use in the Territory in the event that:

 

  11.3.1 Licensor shall be in material breach of its obligations under this
Agreement in connection with manufacture and supply of Product under Clauses 8
or 9, and Licensee shall serve notice in writing of its intent to effect
manufacture under this Clause 11.3 and Licensor shall not have remedied such
breach within three (3) months of service of such notice; or

 

49

* Confidential treatment requested; certain information

omitted and filed separately with the SEC.



--------------------------------------------------------------------------------

  11.3.2 Licensor shall have given notice to Licensee under Clause 11.5 of
Licensor’s intention to cease manufacture and supply of Product to Licensee
under the terms of this Agreement.

 

11.4 Licensee shall procure that in the exercise of its rights to manufacture or
have manufactured Product:

 

  11.4.1 Any manufacturer shall be appointed as a sub-contractor, in accordance
with the terms of Clause 16.3;

 

  11.4.2 All Product shall be manufactured in the manner specified in the NDA
and in accordance with GMP and the Specifications;

 

  11.4.3 Any manufacturer shall undertake to create and retain manufacturing,
analytical and distribution records, testing and releasing materials, production
and quality controls, including in-process controls and all necessary stability
studies, and analysis relating to the Product all in accordance with the
Specifications and GMP;

 

  11.4.4 Any manufacturer shall supply the Product in Packaging which
incorporates all information (including the patient information leaflet) that
may be required by the NDA, any Regulatory Authority or any Applicable Law from
time to time;

 

  11.4.5 Licensee (or its manufacturer) shall investigate promptly and report to
Licensor all significant customer complaints or reports of incidents relating to
the Product of which it has knowledge whether in the Territory or elsewhere.

 

11.5 Licensor has the option (but no obligation) upon service of not less than
twenty four (24) months notice in writing, to expire at the end of a Year, to
cease to supply Product to Licensee, under the terms of this Agreement.

 

12. REGULATORY AND OTHER MATTERS

 

12.1

During the Manufacturing Period, except as may otherwise be agreed, Licensee
shall refer any significant complaints or reports of incidents which it or any
of its Affiliates receives concerning the Product affecting quality to Licensor
within seven (7) Business Days of Licensee’s receipt of the same, provided, that
all complaints concerning suspected or actual Product tampering, contamination
or mix-up shall be

 

50



--------------------------------------------------------------------------------

 

delivered within two (2) Business Days of receipt of the same by Licensee or any
Affiliate or subcontractor of Licensee. For the avoidance of doubt, to the
extent that any such complaint amounts to or relates to an adverse reaction the
terms of the pharmacovigilance procedures set out in the Safety and Quality
Agreement shall apply in relation to such complaint; in the event of any
inconsistency between the application of this Clause 12.1 and the Safety and
Quality Agreement, the terms of the Safety and Quality Agreement shall prevail.

 

12.2 In addition to the requirements of Clause 12.1 and the Safety and Quality
Agreement, during the Manufacturing Period, each Party agrees to keep the other
Party informed, commencing within two (2) Business Days of notification of any
action by, or notification or other information which it receives (directly or
indirectly) from any Regulatory Authority, which: (a) raises any material
concerns regarding the safety or efficacy of any Product; (b) which indicates or
suggests a potential material liability for either Party to Third Parties
arising in connection with any Product; or (c) which is reasonably likely to
lead to a recall of any Product, including in all cases, but not limited to:

 

  12.2.1 Regulatory Authority inspections of manufacturing, distribution or
other related facilities, in which Product is manufactured, stored or otherwise
present;

 

  12.2.2 receipt of a warning letter from any Regulatory Authority relating to
any Product; or

 

  12.2.3 initiation of any Regulatory Authority investigations, detention,
seizure or injunction concerning any Product.

 

12.3 Within thirty (30) days of expiry of the Manufacturing Period the Parties
shall enter into a safety agreement to cover the Parties’ ongoing
responsibilities regarding safety issues, pharmocovigilence and adverse event
reporting.

 

13. EXCLUSIVITY

 

During the term of this Agreement neither Licensee nor any Salix Affiliate will
distribute, market, sell or otherwise Commercialise in the Territory any
pharmaceutical product which is licensed for use for the Indication provided
that nothing contained herein shall prevent Licensee or any such Salix Affiliate
from the development, distribution, marketing, sale or other exploitation of
Visicol.

 

51



--------------------------------------------------------------------------------

14. TRADE MARKS AND DOMAIN NAMES

 

14.1 The Parties agree that, subject to consultation through the JSC, it shall
be Licensor’s responsibility and expense to provide a single Trademark for
Product satisfactory to the Competent and/or Regulatory Authorities in the
Territory which can be used for Launch of such Product in the Territory. It is
intended that such trade mark shall be the First Trademark. If the FDA requires
any different trademark and the Licensee is prevented from using the First
Trademark on the Product the Parties shall through the JSC determine the New
Trademark for the Product Provided that the New Trademark (i) must be acceptable
to Licensor (acting reasonably) having regard to Licensor’s desire to have a
global Trademark, (ii) must be acceptable to the FDA, (iii) all costs (including
reasonable attorneys’ fees) for filing and prosecuting applications to register,
and maintaining registration of such New Trademark in the Territory will be paid
by Licensor and (iv) any New Trademark shall be registered in the name of, be
owned by and be the sole property of Licensor and subject to the terms and
conditions set forth in this Clause 14.

 

14.2 Licensee agrees to Commercialise Product solely under the Trademark.
Licensee shall ensure that each reference to and use of the Trademark by
Licensee in any marketing material related to the Product is acceptable to
Licensor as specified in Clause 14.4 and is accompanied by an acknowledgement
that the Trademark is a trademark or registered trademark owned by Licensor and
used by Licensee under license.

 

14.3 The initial Trade Dress for the Product shall be as set by the Licensor as
part of its global commercialisation plan. Licensee may request Licensor to
modify or alter the Trade Dress for the Product. In such a case Licensor shall
implement such modifications or alterations on the following terms:

 

  14.3.1

Licensee shall supply Licensor with full details of such new Trade Dress and if
the cost and expense of printing Packaging with such new Trade Dress is greater
than the cost and expense of the two colour printing process intended to be used
by or on behalf of Licensor for the Trade Dress outside the Territory, Licensor
shall, within sixty (60) days of receipt of details of

 

52



--------------------------------------------------------------------------------

 

such new Trade Dress, advise Licensee in writing of such additional cost and
expense relating to preparing and printing such new Trade Dress specified as a
price per Unit (or other package volumes) as agreed between the Parties from
time to time;

 

  14.3.2 if Licensee decides to proceed, Licensor shall be responsible for
commissioning and acquiring all related artwork, plates and other materials
necessary to print the Packaging in the new Trade Dress at Licensee’s cost and
expense; and

 

  14.3.3 if Licensee decides to proceed, the additional price per Unit
identified by Licensor under Clause 14.3.1 shall be added to the Purchase Price
under Clause 10.1.

 

14.4 A copy of the marketing material (which the Parties agree may be in draft
layout) using or otherwise containing the Trademarks in the form to be
distributed, referenced or otherwise used by Licensee in connection with its
Commercialisation of the Product shall be provided to Licensor not less than
thirty (30) days before Licensee intends to release, distribute, reference or
use such material and Licensor shall have fifteen (15) Business Days from
receipt of the same to provide Licensee with any comments or suggested
amendments in relation to the use of the Trademark. Licensee shall take such
reasonable comments or suggested amendments into account.

 

14.5 The final decision on Packaging, design and Labelling shall be Licensee’s;
Licensor shall as directed by Licensee (acting in accordance with the
requirement of the relevant Marketing Authorisation), ensure that the external
Packaging of the Product complies with the Applicable Law of the Territory. Save
to the extent Licensee may be required to do so by a Competent or Regulatory
Authority or pursuant to the requirements of the Marketing Authorisation,
Licensee shall not alter the Packaging or Labelling of the Product nor shall
Licensee conceal or otherwise obscure, remove or otherwise interfere with the
Trademarks or other markings, which Licensor, in its sole discretion, may
include on the Packaging or Labelling of the Product.

 

14.6 Licensee shall provide Licensor with information and examples as to
Licensee’s use of the Trademarks, as Licensor may request, to permit Licensor’s
proper maintenance and registrations of the Trademarks.

 

53



--------------------------------------------------------------------------------

14.7 Licensee expressly acknowledges that Licensor owns the Trademarks, and the
goodwill associated therewith. Licensee shall not attack, dispute, or contest
the validity of Licensor’s ownership of the Trademarks or any registrations
issued or issuing with respect thereto, both during the term of this Agreement
and/or thereafter. Licensee further agrees that any use of the Trademarks by
Licensee shall be for the benefit of Licensor and any goodwill accrued in
connection with the use and display of the Trademarks shall accrue solely to the
benefit of Licensor and not Licensee. In the event Licensee acquires any rights
relating to the Trademark for any reason, Licensee agrees to assign to Licensor,
at no cost to Licensor, all such rights, together with any related goodwill.
Licensee shall not do or perform any act that may endanger, destroy, or
similarly affect the value of the goodwill pertaining to the Trademarks nor do
any act that might support a petition to cancel or otherwise invalidate any
registration relating to the Trademarks or cause the applicable registrar to
require a disclaimer of exclusive rights in such Trademarks nor assist any other
person or other entity, directly or indirectly, in so doing. Licensee will, at
any time, upon the request of Licensor, execute any documents reasonably
required by Licensor to confirm Licensor’s ownership of all such rights in the
Trademarks.

 

14.8 Licensee shall not sell or otherwise distribute Product under any other
trademark, logo or other indicia other than as contemplated under the terms and
conditions of this Agreement.

 

14.9 Licensee shall not use any trademarks or trade names (other than the
Trademarks) so resembling the Trademarks so as to be likely to cause confusion,
dilution, or deception. Licensee shall not register the Trademarks in its own
name nor attempt to register any trademarks, marks, or trade names confusingly
similar to the Trademarks.

 

14.10 Before Licensee uses a domain name in connection with the Product in the
Territory, Licensee and Licensor shall agree as to the design of the homepage of
such domain name, such agreement not to be unreasonably withheld or delayed.
Licensor shall own all domain names that incorporate the Licensor’s name or a
Trademark.

 

15. INTELLECTUAL PROPERTY - INITIAL FILINGS AND OWNERSHIP

 

15.1 Any and all Licensor IP shall as between Licensee and Licensor remain
vested in and be owned by Licensor.

 

54



--------------------------------------------------------------------------------

15.2 Any and all Licensee IP shall as between Licensee and Licensor remain
vested in and be owned by Licensee.

 

15.3 Licensor shall at its own cost and expense maintain the Trademarks in the
Territory and shall be solely responsible for the filing, prosecution and
maintenance of the Trademarks in the Territory.

 

16. INTELLECTUAL PROPERTY - LICENCES

 

16.1 With effect from the Effective Date, Licensor hereby grants to Licensee an
exclusive licence under the Licensor IP to make, have made, use, have used,
Commercialise and have Commercialised, Product in the Territory but always
subject to the other provisions of this Agreement. Licensee shall not exercise
its right of manufacture save as permitted under Clause 11.

 

16.2 Forthwith following the Effective Date and during the term of this
Agreement Licensee shall disclose and make available to Licensor all Licensee IP
in so far as the same may reasonably be considered to be of assistance to the
Licensor in the global Commercialisation of the Product and grant to Licensor a
royalty free irrevocable licence to use the same in connection with the
Commercialisation of the Product in all countries outside the Territory.

 

16.3 Licensee shall have the right to sub-contract or sublicense the whole of or
part of the Lifecycle Management Plan and any of its rights and obligations
hereunder. The appointment of any sub-contractor or sub-licensee shall be on the
following terms:

 

  16.3.1 as between the Licensee and any sub-contractor or sub-licensee, all
intellectual property created by such sub-contractor or sub-licensee in
connection with the Product shall be owned by Licensee and shall become Licensee
IP; and

 

  16.3.2 that the sub-contractor or sub-licensee shall be subject in its
contract with the Licensee to terms relating to confidentiality substantially in
the form of Clause 18 (Confidentiality); and

 

  16.3.3 notwithstanding any such subcontract or sub-license, Licensee shall
remain solely responsible for the performance of its obligations hereunder and
any breach by sub-contractor or sub-licensee shall be deemed a breach by
Licensee.

 

55



--------------------------------------------------------------------------------

16.4 Licensor acknowledges that Licensee alone has the right to Commercialise
the Product in the Territory and Licensor shall not itself either directly or
indirectly effect any Commercialisation of the Product in the Territory, during
the Term. For the avoidance of doubt, this provision shall not prevent Licensor
from contributing to or advertising in international journals or from attending
and/or exhibiting at any international conference held in the Territory.

 

16.5 Licensor undertakes and agrees that during the term of this Agreement it
will not, and will procure that its Affiliates do not, appoint any other
licensee, distributor, reseller or other person to Commercialise the Product in
the Territory nor will it, and it will procure that its Affiliates do not,
directly or indirectly supply the Product to distributors, resellers or users
located within the Territory.

 

16.6 Licensor shall, and Licensor shall procure that its Affiliates shall,
during the term of this Agreement promptly refer to Licensee (or as Licensee
shall direct) all enquiries it may receive for Product for sale or ultimate
delivery in the Territory.

 

17. IP – MAINTENANCE, PROSECUTION AND DEFENCE

 

17.1 Licensor shall at its own cost and expense be solely responsible for the
filing, prosecution and maintenance of Licensor Patent Rights and the Trademarks
in the Territory using reasonable endeavours to prosecute all patent
applications forming part of Licensor Patent Rights to grant, including the
conduct of any claims or proceedings relating to them (including but not limited
to any interference, reissue or re-examination or opposition or revocation
proceedings). Licensor shall keep Licensee promptly informed of all filings made
for Licensor Patent Rights and the Trademarks including sending Licensee a copy
of any such filing and otherwise shall keep Licensee informed of all material
developments in relation to the Licensor Patent Rights and the Trademarks and
shall, upon Licensee’s request, provide Licensee with copies of relevant
documents related to the filing, prosecution and maintenance of the Licensor
Patent Rights and the Trademarks.

 

17.2

In the event that Licensor declines to file or, having filed, declines to
further prosecute and maintain any pending Licensor Patent Rights in the
Territory, Licensor shall provide Licensee with written notice thereof. In the
case where Licensor has filed but is declining to further prosecute or maintain
Licensor Patent Rights, such notice shall be given at least thirty (30) days
prior to the expiration of any official substantive

 

56



--------------------------------------------------------------------------------

 

deadline relating to such activities. In any of such circumstances Licensee
shall have the right to decide that Licensee should file, continue to file or
prosecute such Licensor Patent Rights and in such case Licensee shall give
written notice to Licensor. Licensor shall upon receipt of any such notice from
Licensee transfer to Licensee all its files relating to the relevant Licensor
Patent Rights and execute any documents to transfer control of such filing,
prosecution and maintenance to Licensee and thereafter Licensee shall be
responsible for the cost and expense of prosecuting and maintaining such
Licensor Patent Rights and the same shall become Licensee IP for all purposes
under the terms of this Agreement.

 

17.3 In the event that Licensee declines to file or, having filed, declines to
further prosecute and maintain any pending Patent Rights within the Licensee IP
(“Licensee Patent Rights”), Licensee shall provide Licensor with written notice
thereof. In the case where Licensee has filed but is declining to further
prosecute or maintain Licensee Patent Rights, such notice shall be given at
least thirty (30) days prior to the expiration of any official substantive
deadline relating to such activities. In any of such circumstances Licensor
shall have the right to decide that Licensor should file, continue to file or
prosecute such Licensee Patent Rights, and, in such case, Licensor shall give
written notice to Licensee. Licensee shall upon receipt of any such notice from
Licensor transfer to Licensor all its files relating to the relevant Licensee
Patent Rights and execute any documents to transfer control of such filing,
prosecution and maintenance to Licensor and thereafter Licensor shall be
responsible for the cost and expense of prosecuting and maintaining such
Licensee Patent Rights and such Licensee Patent Rights shall thereafter become
Licensor Patent Rights for all purposes under the terms of this Agreement.

 

17.4 Notwithstanding any other provision of this Clause 17, the Parties shall
cause their patent attorneys to liaise so far as practicable with respect to the
filing, prosecution and maintenance of Patents Rights falling within Licensee
Patent Rights and Licensor Patent Rights and the Trademarks. Each Party shall be
responsible for the cost of its own patent attorney incurred pursuant to this
Clause 17.4.

 

17.5 In the case where either Party believes that an infringement by a Third
Party of the Licensor IP may be occurring in the Territory, such Party shall
disclose full details of the potential infringement to the other Party.

 

57



--------------------------------------------------------------------------------

17.6 Where an infringement of Licensor IP or any infringement of the Trademark
is occurring in the Territory Licensee shall have the first right to, but shall
not be obliged to, at its own cost and expense, enforce the same in accordance
with the following:

 

  17.6.1 Licensee shall have sole conduct of the claim and any proceedings
including any counterclaim for invalidity or unenforceability or any declaratory
judgment action and including the right to settle. Where Licensee decides to
commence proceedings, in respect of the Licensor IP it shall be entitled to
require Licensor to join Licensee as co-plaintiff. In such case Licensor shall
provide all necessary assistance to Licensee in relation to any such proceeding
provided that Licensee shall on demand by Licensor indemnify Licensor against
the Costs of such activity unless Licensor elects to be separately represented
(which shall be at Licensor’s discretion) in which case such separate
representation shall be at Licensor’s own cost and expense. Licensee shall have
the sole right to settle such proceedings including any counterclaim for
invalidity or unenforceability, provided that such settlement does not include a
licence under the relevant Licensor IP;

 

  17.6.2 if Licensee succeeds in any such infringement proceedings whether at
trial or by way of settlement, Licensee shall be entitled to retain (i) such
part of any award of Costs and damages made in such proceedings or settlement
sum as is equal to Licensee’s Costs of taking the proceedings; and (ii) [*]% of
the remainder of the award, and shall promptly pay the remaining [*] per cent
([*]%) of the remainder to the Licensor;

 

  17.6.3

if Licensee fails to take any such proceedings, Licensor may give Licensee
notice requesting Licensee to take such proceedings within thirty (30) days of
the date of notice and if Licensee decides not to do so Licensor shall be
entitled to do so at its own cost and expense in which case it shall have sole
conduct of any claim or proceedings including any counterclaim for invalidity or
unenforceability or any declaratory judgment action. Licensee shall provide all
necessary assistance to Licensor in relation to such proceedings and Licensor
shall on demand by Licensee indemnify Licensee against the Costs of such
activity, unless Licensee elects to be separately represented (which shall be at
Licensee’s discretion), in which case such

 

58

* Confidential treatment requested; certain information

omitted and filed separately with the SEC.



--------------------------------------------------------------------------------

 

separate representation shall be at Licensee’s cost and expense. Licensor shall
have sole right to settle such proceedings including any counterclaim for
invalidity or unenforceability. If Licensor succeeds in any such proceedings it
shall be entitled to retain the whole of any award of Costs and damages made or
settlement sum paid.

 

17.7 In the event that Licensee or Licensor identifies any Patent Rights of a
Third Party which it reasonably believes that Licensee or any of its Affiliates
or sublicensees might infringe by the conduct of the Lifecycle Management Plan
or Commercialisation of Product in the Territory, Licensee shall in its
discretion be responsible as between Licensor and Licensee for taking a licence
or otherwise defending any claim or proceeding based on such Third Party Patent
Rights in the Territory on such terms as it may in its sole discretion determine
and at its sole cost and expense and liability, provided that Licensor shall
give (at Licensor’s expense) such assistance as Licensee may reasonably require
in connection with any such assistance.

 

17.8 Each Party shall promptly take all necessary steps to facilitate the other
Party’s application (made either on the other Party’s own initiative or promptly
on request by the first Party) for extensions to the term of Patent Rights,
including applications for supplementary protection certificates and patent term
extensions.

 

18. CONFIDENTIALITY AND NON-DISCLOSURE

 

18.1 At all times during the term of this Agreement each Party (the “Receiving
Party”) shall, and shall cause its officers, directors, employees, consultants,
Affiliates and, in respect of Licensee, its sub-licensees to, keep confidential
and not publish or otherwise disclose and not use, directly or indirectly, for
any purpose, any Confidential Information provided to it by the other Party (the
“Disclosing Party”), except to the extent such disclosure or use is expressly
permitted by the terms of this Agreement or is reasonably necessary for the
performance of this Agreement. Licensee shall be treated as the Disclosing Party
in respect of any Licensee IP, Licensor shall be treated as the Disclosing Party
in respect of any Licensor IP.

 

59



--------------------------------------------------------------------------------

18.2 Each Party may disclose Confidential Information provided to it by the
other Party to the extent that such disclosure is:

 

  18.2.1 made in response to a valid order of a court of competent jurisdiction
or other Competent Authority; provided, however, that the Receiving Party shall
first have given notice to the Disclosing Party and given the Disclosing Party a
reasonable opportunity to quash any such order or obtain a protective order
requiring that the Confidential Information and documents that are the subject
of such order be held in confidence by such court or authority or, if disclosed,
be used only for the purpose for which the order was issued; and provided
further that if such order is not quashed or a protective order is not obtained,
the Confidential Information disclosed in response to such court or governmental
order shall be limited to that information that is legally required to be
disclosed in response to such court or governmental order;

 

  18.2.2 made by a Party or its Affiliates to a Regulatory Authority as may be
necessary or useful in connection with any filing, application or request for a
Marketing Authorisation; provided, however, that reasonable measures shall be
taken to assure confidential treatment of such information, to the extent such
protection is available;

 

  18.2.3 made by the Receiving Party to a patent authority as may be necessary
or useful for purposes of obtaining or enforcing a Patent Right (consistent with
the terms and conditions of Clause 17); provided, however, that reasonable
measures shall be taken to assure confidential treatment of such information, to
the extent such protection is available;

 

  18.2.4 otherwise required by law, regulation or established procedure,
(including any filing required by any national securities exchange or another
similar regulatory body (whether of the whole or any redacted version) provided,
however, that the Receiving Party shall (a) provide the Disclosing Party with
reasonable advance notice of and an opportunity to comment on any such required
disclosure, (b) if requested by the Disclosing Party, seek confidential
treatment with respect to any such disclosure to the extent available, and
(c) use good faith efforts to incorporate the comments of the Disclosing Party
in any such disclosure or request for confidential treatment; or

 

60



--------------------------------------------------------------------------------

  18.2.5 made by a Party or its Affiliates to Third Parties as may be necessary
or useful in connection with the Commercialisation of Product as contemplated by
this Agreement, including subcontracting transactions in connection therewith.

 

18.3 Notwithstanding the foregoing, Confidential Information shall not include
any information that:

 

  18.3.1 is or hereafter becomes part of the public domain by public use,
publication, general knowledge or the like through no wrongful act, fault or
negligence on the part of the Receiving Party;

 

  18.3.2 can be demonstrated by documentation or other competent proof to have
been in the Receiving Party’s or its Affiliates’ possession prior to disclosure
by the Disclosing Party;

 

  18.3.3 is subsequently received by the Receiving Party or its Affiliates from
a Third Party who is not bound by any obligation of confidentiality with respect
to the said information;

 

  18.3.4 is generally made available to Third Parties by the Disclosing Party
without restriction on disclosure; or

 

  18.3.5 is independently developed by or for the Receiving Party or its
Affiliates without reference to the Disclosing Party’s Confidential Information.

 

18.4 Specific aspects or details of Confidential Information shall not be deemed
to be within the public domain or in the possession of the Receiving Party
merely because the Confidential Information is embraced by more general
information in the public domain or in the possession of the Receiving Party.
Further, any combination of Confidential Information shall not be considered in
the public domain or in the possession of the Receiving Party merely because
individual elements of such Confidential Information are in the public domain or
in the possession of the Receiving Party unless the combination and its
principles are in the public domain or in the possession of the Receiving Party.

 

18.5

The Parties acknowledge that scientific publications must be strictly monitored
to prevent any adverse effect from premature publications of results of the
research and development activities hereunder. Accordingly, the Parties shall
not publish, present

 

61



--------------------------------------------------------------------------------

 

or otherwise disclose any material related to the Lifecycle Management Plan or
the Commercialisation of the Product without the prior written consent of the
JSC (such consent not to be unreasonably withheld or delayed). Each Party’s
contribution to such material results shall be duly recognised in such
publications.

 

18.6 Neither Party shall mention or otherwise use the name, insignia, symbol,
trademark, trade name or logotype of the other Party or its Affiliates in any
publications, press release, promotional material or other form of publicity
without the prior written consent of the other Party in each instance (which
shall not be unreasonably withheld or delayed), except for those disclosures for
which consent has previously been obtained. The restrictions imposed by this
Clause 18.6 shall not prohibit either Party from making any disclosure
identifying the other Party that is required by Applicable Law or the
requirements of a national securities exchange or another similar regulatory
body, provided that any such disclosure shall be governed by this Clause 18.6.

 

18.7 Notwithstanding the foregoing, Licensor shall be entitled to include the
name of Licensee within a published list of collaborators.

 

18.8 Notwithstanding the foregoing, each Party shall have the right to use the
name of the other party and the Products to the extent necessary or useful in
connection with the Commercialisation of Product as contemplated by this
Agreement, including subcontracting and sublicensing transactions in connection
therewith.

 

18.9 Neither Party shall issue any press release or make any other public
announcement or statement concerning this Agreement or the transactions covered
by it without the prior written approval of the other Party, except that each
Party (after consultation with counsel and after informing the other Party) may
in accordance with Clause 18.2 make such announcements and disclosures, if any,
as may be required by Applicable Law or the requirements of a national
securities exchange or another similar regulatory body, or in connection with a
public offering of securities or any filing with the U.S. Securities and
Exchange Commission or a foreign equivalent.

 

62



--------------------------------------------------------------------------------

19. WARRANTIES AND UNDERTAKINGS

 

19.1 Each Party represents and warrants to the other Party that:

 

  19.1.1 it has legal power, authority and right to enter into this Agreement
and to perform its respective obligations in this Agreement; and

 

  19.1.2 it is not at the Effective Date a party to any agreement, arrangement
or understanding with any Third Party which in any manner prevents it from
fulfilling or affects its ability to perform any of its obligations under the
terms of this Agreement to a material extent; and

 

  19.1.3 it has disclosed to the other all information and material which is
material to the decision of the other to enter into this Agreement.

 

19.2 Licensor represents and warrants to Licensee that Licensor is sole owner or
licensee of Licensor IP with the right to grant to Licensee the rights which are
granted in this Agreement, free and clear of any liens or encumbrances which
would prevent or impair the grant of such rights.

 

19.3 Licensor represents and warrants that as at the Effective Date and so far
as Licensor is aware, there are no actual or threatened proceedings relating to
infringement of Third Party intellectual property rights by the use of Licensor
IP and, further represents and warrants that the Licensor IP is not the subject
of any actual or threatened challenge or revocation proceedings.

 

19.4 Save as is expressly stated in Clauses 19.1, 19.2 and 19.3 no
representation, condition or warranty whatsoever is made or given by or on
behalf of Licensee or Licensor. All conditions and warranties whether arising by
operation of law or otherwise are hereby expressly excluded including any
conditions and warranties to the effect that:

 

  19.4.1 any of the Licensor IP is valid or enforceable; or

 

  19.4.2 any of the acts to be undertaken by Licensee or Licensor pursuant to
this Agreement will not infringe the rights of Third Parties.

 

20. INDEMNIFICATION AND INSURANCE

 

20.1

In addition to any other remedy available to Licensor, subject to Clauses 20.3
and 20.4, Licensee shall indemnify, defend and hold harmless Licensor, its
Affiliates and its and their respective directors, officers and employees in
full and on demand, from

 

63



--------------------------------------------------------------------------------

 

and against any and all Losses incurred by them to the extent resulting from or
arising out of or in connection with any claims made or suits brought by a Third
Party against Licensor, its Affiliates or their respective directors, officers
or employees (collectively, “Licensor Third Party Claims”) that allege that the
claimant has suffered personal injury or death as a result of the use of the
Product marketed or sold by the Licensee, its Affiliates, its sub-licensees,
distributors or agents; except for any Losses for which Licensor has an
obligation to indemnify Licensee and its Affiliates pursuant to Clause 20.2

 

20.2 In addition to any other remedy available to Licensee, subject to Clauses
20.3 and 20.4, Licensor shall indemnify, defend and hold harmless Licensee, its
Affiliates, and its and their respective directors, officers and employees in
full and on demand, from and against any and all Losses incurred by them to the
extent resulting from or arising out of or in connection with any claims or
suits brought by a Third Party against Licensee, its Affiliates or their
respective directors, officers or employees (collectively, “Licensee Third Party
Claims”) that allege that the claimant has suffered personal injury or death as
a result of Licensor or its Affiliates or sub-licensee’s commercialisation of
Product outside the Territory or that arise or result from any failure by
Licensor or its Affiliates or sub-contractors to supply Product manufactured in
the manner specified in the NDA and in accordance with GMP, Specifications and
the Safety and Quality Agreement but only to the extent that such failure caused
such Losses and provided always that Licensor’s total liability under this
Clause 20.2 under all Indemnification Claim Notices served in any one Year shall
not exceed US$[*] ([*] US Dollars).

 

20.3

An Indemnified Party shall give the Indemnifying Party prompt written notice of
any Loss or discovery of fact upon which such Indemnified Party intends to base
a request for indemnification under Clause 20.1 or 20.2 (an “Indemnification
Claim Notice”). In no event shall the Indemnifying Party be liable for any Loss
that results from any delay in providing the Indemnification Claim Notice. Each
Indemnification Claim Notice shall contain a description of the claim and the
nature and amount of the Loss claimed (to the extent that the nature and amount
of such Loss is known at such time). The Indemnified Party shall furnish
promptly to the Indemnifying Party copies of all correspondence, communications
and official documents (including court documents) received in respect of any
such Loss. For the avoidance of doubt, all indemnification

 

64

* Confidential treatment requested; certain information

omitted and filed separately with the SEC.



--------------------------------------------------------------------------------

 

claims in respect of a Party, its Affiliates or their respective directors,
officers, employees and agents (each, an “Indemnitee”) shall be made solely by
such Party to this Agreement.

 

20.4 The obligations of an Indemnifying Party under this Clause 20 shall be
governed by and contingent upon the following:

 

  20.4.1 At its option, the Indemnifying Party may assume the defence of any
Third Party Claim (which, for the avoidance of doubt, shall include the conduct
of all dealings with such Third Party) by giving written notice to the
Indemnified Party within fourteen (14) days after the Indemnifying Party’s
receipt of an Indemnification Claim Notice. The assumption of the defence of a
Third Party Claim by the Indemnifying Party shall not be construed as an
acknowledgement that the Indemnifying Party is liable to indemnify any
Indemnitee in respect of the Third Party Claim, nor shall it constitute a waiver
by the Indemnifying Party of any defences it may assert against any Indemnified
Party’s claim for indemnification.

 

  20.4.2 Upon the assumption of the defence of a Third Party Claim by the
Indemnifying Party:

 

  (a) subject to the provisions of Clause 20.4.3, it shall have the right to and
shall assume sole control and responsibility for dealing with the Third Party
and the Third Party Claim, including the right to settle the claim on any terms
the Indemnifying Party chooses, but at all times in accordance with the
provisions of Clause 20.4.4;

 

  (b) if it chooses, the Indemnifying Party may appoint as counsel in the
defence of the Third Party Claim any law firm or counsel selected by the
Indemnifying Party; and

 

  (c)

except as expressly provided in Clause 20.4.3, the Indemnifying Party shall not
be liable to the Indemnified Party for any legal expenses subsequently incurred
by such Indemnified Party or any Indemnitee in connection with the analysis,
defence or settlement of the Third Party Claim. In the event that it is
ultimately determined that the Indemnifying

 

65



--------------------------------------------------------------------------------

 

Party is not obligated to indemnify, defend or hold harmless an Indemnitee from
and against the Third Party Claim, the Indemnified Party shall reimburse the
Indemnifying Party for any and all costs and expenses (including lawyers’ fees
and costs of suit) reasonably incurred by the Indemnifying Party in its defence
of the Third Party Claim with respect to such Indemnified Party or Indemnitee.

 

  20.4.3 Without limiting Clause 20.4, any Indemnitee shall be entitled to
participate in, but not control, the defence of a Third Party Claim by having
its views regularly solicited by the Indemnifying Party and, where proceedings
are commenced, to retain counsel of its choice for such purpose; provided,
however, that such retention shall be at the Indemnitee’s own expense unless,
(a) the Indemnifying Party has failed to assume the defence and retain counsel
in accordance with Clause 20.4.1 (in which case the Indemnified Party shall
control the defence), or (b) the interests of the Indemnitee and the
Indemnifying Party with respect to such Third Party Claim are sufficiently
adverse to prohibit the representation by the same counsel of both Parties under
Applicable Law, ethical rules or equitable principles.

 

  20.4.4 With respect to any Losses relating solely to the payment of money to
the Third Party to settle the Third Party Claim and that will not result in the
Indemnified Party or the Indemnitee becoming subject to injunctive relief, and
as to which the Indemnifying Party shall have acknowledged in writing the
obligation to indemnify the Indemnitee under Clause 20.4.1, the Indemnifying
Party shall have the sole right to enter into any such settlement including any
consent judgment, on such terms as the Indemnifying Party, in its sole
discretion, shall deem appropriate. With respect to all other Losses or where
the Indemnified Party will be subject to injunctive relief, where the
Indemnifying Party has assumed the defence of a Third Party Claim in accordance
with Clause 20.4.1, the Indemnifying Party shall have authority to consent to
the entry of any judgement, enter into any settlement or otherwise dispose of
such Losses, provided that it obtains the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld or delayed).

 

66



--------------------------------------------------------------------------------

  20.4.5 If the Indemnifying Party chooses not to defend or prosecute any Third
Party Claim, the Indemnified Party shall retain control of the defence thereof
but no Indemnified Party or Indemnitee shall admit any liability with respect
to, or settle, compromise or discharge, any such Third Party Claim without the
prior written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld. The Indemnifying Party shall not be liable for any
settlement or other disposition of Losses by an Indemnified Party or an
Indemnitee under such a Third Party Claim that is reached without the written
consent of the Indemnifying Party.

 

  20.4.6 If the Indemnifying Party chooses to defend any Third Party Claim, the
Indemnified Party shall, and shall cause each other Indemnitee to, reasonably
cooperate in the defence thereof and shall furnish such records, information and
testimony, provide such witnesses and attend such conferences, discovery
proceedings, hearings, trials and appeals as may be reasonably requested in
connection therewith. Such cooperation shall include access during normal
business hours by the Indemnifying Party to, and reasonable retention by the
Indemnified Party of, records and information that are reasonably relevant to
such Third Party Claim, and making the Indemnified Party, the Indemnitees and
its and their employees and agents available on a mutually convenient basis to
provide additional information and explanation of any records or information
provided, and the Indemnifying Party shall reimburse the Indemnified Party for
all of its related reasonable out-of-pocket expenses.

 

  20.4.7 Except as expressly provided above, the reasonable and verifiable costs
and expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party where it participates in the defence under Clause 20.4.4 or
Clause 20.4.6 shall be reimbursed on a Quarterly basis by the Indemnifying
Party, without prejudice to the Indemnifying Party’s right to contest the
Indemnified Party’s right to indemnification and subject to refund in the event
the Indemnifying Party is ultimately held not to be obligated to indemnify the
Indemnified Party.

 

66



--------------------------------------------------------------------------------

20.5 Except with respect to Third Party Claims under Clauses 20.1 or 20.2,
neither Party shall be liable to the other in contract, tort, negligence, breach
of statutory duty or otherwise for any loss, damage, costs or expenses of any
nature whatsoever incurred or suffered by the other Party or its Affiliates:

 

  20.5.1 of a direct nature, where the same is a loss of turnover, profits,
business or goodwill; or

 

  20.5.2 of an indirect or consequential or punitive nature, including any
indirect or consequential economic loss or other indirect or consequential loss
of turnover, profits, loss of enterprise value, business or goodwill or
otherwise.

 

20.6 Licensee shall maintain during any period in which Licensee is
Commercialising Product or otherwise has indemnification obligations to
Licensor, (a) commercial general liability insurance with a combined single
limit for bodily injury and property damage of not less than ten million dollars
(US$10,000,000), and (b) products liability/completed operations coverage with a
minimum indemnity limit of five million dollars (US$5,000,000) per occurrence.
Such policies shall (i) be provided by insurance carrier(s) reasonably
acceptable to Licensor and (ii) be written on a claims made basis. Such policies
shall remain in effect throughout the Term of this Agreement and shall not be
cancelled or subject to a reduction of coverage without the prior written
authorisation of Licensor.

 

20.7 Licensor shall maintain during the Manufacturing Period insurance cover
sufficient to satisfy any claim for indemnity under Clause 20.2.

 

21. TERMINATION

 

21.1 This Agreement shall come into force on the Effective Date and shall
continue thereafter for the period in which Licensee shall continue to
Commercialise Product in the Territory, subject to termination under this Clause
21.

 

21.2 Without prejudice to its other rights and remedies in connection therewith,
each of the Parties (“the Terminating Party”) shall have the right to terminate
this Agreement for cause with immediate effect upon giving written notice of
termination to the other (“the Defaulting Party”) upon the occurrence of any of
the following events:

 

  21.2.1

the Defaulting Party commits a material breach of this Agreement which is
(i) incapable of remedy or (ii) which in the case of a breach (other than for

 

68



--------------------------------------------------------------------------------

 

non-payment of a sum of money on its due date) capable of remedy shall not have
been remedied within ninety (90) days of the receipt by it of a written notice
from the other Party identifying the breach and requiring its remedy; or
(iii) which in the case of a breach for non-payment of a sum of money by its due
date, shall not have been remedied by payment in full within fifteen (15) days
of the receipt by it of a written notice from the other Party identifying the
breach and requiring its remedy.

 

  21.2.2 if an Insolvency Event occurs in relation to the Defaulting Party. In
any event when a Party first becomes aware of the likely occurrence of any
Insolvency Event in regard to that Party, it shall promptly so notify the other
Party in sufficient time to give the other Party sufficient notice to protect
its interests under this Agreement.

 

21.3 Licensee shall have the right to terminate this Agreement without cause at
any time (i) prior to the NDA Approval Date by service of six (6) months notice
in writing on Licensor, and (ii) post the NDA Approval Date by service of twelve
(12) months notice in writing on Licensor.

 

22. CONSEQUENCES OF TERMINATION

 

22.1 On or before the effective date of termination of this Agreement where
termination is effected by Licensor pursuant to Clause 21.2 (for cause) or by
Licensor under Clause 23.2 (force majeure) or by Licensee under Clause 21.3,
Licensee:

 

  22.1.1 shall deliver up to Licensor all Licensor Know How in its Control;

 

  22.1.2 shall deliver up to Licensor or, at Licensor’s request destroy, any and
all quantities of Product in its possession, power, custody or control subject
always to Licensee’s right to fulfil orders accepted by it prior to the date of
service of notice of termination;

 

  22.1.3 shall commensurate with legislative and regulatory requirements,
transfer to Licensor or its nominee all INDs, NDAs and other regulatory filings
and approvals for Product in the Territory. In the event that such a transfer is
not possible, Licensee shall use reasonable endeavours to ensure that Licensor
has the benefit of the NDAs and other regulatory filings and approvals and, to
this end, consents to any Regulatory Authority cross-referencing

 

69



--------------------------------------------------------------------------------

to the data and information on file with any Regulatory Authority as may be
necessary to facilitate the granting of second NDAs, regulatory filings and
approvals for the Product to Licensor, and Licensee agrees to complete whatever
other procedures are reasonably necessary in relation to the same to enable
Licensor (either itself or in conjunction with a Third Party) freely to develop
and sell the Product in substitution for Licensee at Licensor’s expense in the
Territory;

 

  22.1.4 shall use its reasonable endeavours to assign to Licensor the benefit
and burden of any agreement made between Licensee and any clinical researcher in
relation to Product;

 

  22.1.5 shall cease all use of the Trademarks;

 

  22.1.6 grants to Licensor a fully paid-up, royalty-free, worldwide,
sub-licensable license under Licensee IP to develop, make, have made, use,
Commercialise and have Commercialised Products and shall deliver to Licensor
copies of all Documents evidencing Licensee IP (including Know-How) in its
possession and control;

 

  22.1.7 shall have no further licences under this Agreement (with the effect
that all sub-licenses granted by Licensee shall automatically cease) and shall
not after the effective date of termination itself use, license or otherwise
exploit the Licensor IP.

 

22.2 Upon the effective date of termination of this Agreement where termination
is effected by Licensee pursuant to Clause 21.2 (termination for cause):

 

  22.2.1 the licenses granted to Licensee under Clause 16.1 shall continue
thereafter without limit in time;

 

  22.2.2 the licenses granted to the Licensor to the Licensee IP shall continue
insofar as reasonably required for the purpose of Commercialisation of the
Product outside the Territory only without limit in time;

 

  22.2.3 the right to manufacture under Clause 11.3 shall apply;

 

  22.2.4 Licensee shall continue to pay the Trademark Royalty under Clause 10.7;

 

  22.2.5 Licensor shall continue to prosecute, maintain and defend the Licensor
Patent Rights in accordance with Clauses 15 and 17; and

 

70



--------------------------------------------------------------------------------

  22.2.6 Clause 14 shall continue in accordance with its terms.

 

22.3 Save as may be expressly specified otherwise in this Agreement the
provisions of Clauses 10.7, 10.14 to 10.21, 15, 18, 19, 20, 22 and 26 shall
survive termination of this Agreement, in accordance with their terms.

 

23. FORCE MAJEURE

 

23.1 If a Party (the “Affected Party”) is unable to carry out any of its
obligations under this Agreement due to Force Majeure this Agreement shall
remain in effect but the Affected Party’s relevant obligations under this
Agreement and the corresponding obligations of the other Party (“Non-Affected
Party”) under this Agreement, shall be suspended for a period equal to the
circumstance of Force Majeure provided that:

 

  23.1.1 the suspension of performance is of no greater scope than is required
by the Force Majeure;

 

  23.1.2 the Affected Party immediately gives the Non-Affected Party prompt
written notice describing the circumstance of Force Majeure, including the
nature of the occurrence and its expected duration, and continues to furnish
regular reports during the period of Force Majeure and notifies the Non-Affected
Party immediately of the cessation of the Force Majeure;

 

  23.1.3 the Affected Party uses all reasonable efforts to remedy its inability
to perform and to mitigate the effects of the circumstance of Force Majeure; and

 

  23.1.4 as soon as practicable after the event which constitutes Force Majeure
the Parties discuss how best to continue their operations as far as possible in
accordance with this Agreement.

 

23.2 If the circumstance of Force Majeure prevails for a continuous period in
excess of six (6) months.

 

  23.2.1 where the Licensor is the Affected Party during the Manufacturing
Period, the Licensee’s right to manufacture under Clause 11.3 shall apply;

 

  23.2.2

where the Licensee is the Affected Party, the Licensor as Non-Affected Party
may, without prejudice to any other rights or remedies which may be available to
it, terminate this Agreement with immediate effect by giving

 

71



--------------------------------------------------------------------------------

 

written notice of termination to the Licensee. In the event of termination under
this Clause 23.2 the provisions of Clause 22.1 shall not apply and the Parties
shall promptly meet to negotiate in good faith the consequences of any such
termination and the continued use of the Licensor IP and the Licensee IP by the
Parties.

 

24. CHANGE OF CONTROL OF LICENSEE

 

Licensee shall provide written notice to Licensor of an impending Change of
Control of Licensee or any Salix Affiliate as soon as the impending Change of
Control can be legally disclosed. Within fifteen (15) days of the receipt of a
written notice pursuant to this Clause, the Chief Executive Officer of each
Party shall meet to discuss the impact of any proposed change of control upon
the Agreement and the commercial value of Product and to discuss the possible
nature of the relationship with the combined entity and the Licensor may (at its
option) require confirmation in writing from the controlling entity of its
performance of the obligations of the Licensee fully in accordance with the
terms of this Agreement.

 

25. ASSIGNMENT

This Agreement and the licenses herein granted shall be binding upon and inure
to the benefit of the successors in interest of the respective Party. Neither
this Agreement nor any interest hereunder shall be assignable by either Party
without the written consent of the other Party (such consent not to be
unreasonably withheld or delayed) provided, however, that Licensor may assign
this Agreement and obligations hereunder together with the Licensor Patent
Rights to any Affiliate of Licensor to which it may transfer all or
substantially all of its assets (including those assets relating to this
Agreement) without obtaining the consent of Licensee.

 

26. GOVERNING LAW AND JURISDICTION

 

The interpretation and construction of this Agreement shall be governed by the
laws of England excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. Save where any dispute is to be
referred to Expert Determination, any dispute arising out of or relating to the
existence, negotiation, validity, formation, interpretation, breach, performance
or application of this Agreement shall be subject to the non-exclusive
jurisdiction of the courts of England and Wales.

 

72



--------------------------------------------------------------------------------

27. NOTICES

 

27.1 Any notice, request, demand, waiver, consent, approval or other
communication permitted or required under this Agreement shall be in writing and
shall be deemed given only if delivered by hand or sent by facsimile
transmission (with transmission confirmed) or by a postal delivery service that
maintains records of delivery, addressed to the Parties at their respective
addresses specified in Clause 27.2 or to such other address as the Party to whom
notice is to be given may have provided to the other Party in accordance with
this Clause 27. Such notice shall be deemed to have been given as of the date
delivered if sent by hand or post or as of the date transmitted if sent by
facsimile (with transmission confirmed). Any notice delivered by facsimile shall
be confirmed by a hard copy delivered as soon as practicable thereafter. This
Clause 27 is not intended to govern the day-to-day business communications
necessary between the Parties in performing their obligations under the terms of
this Agreement

 

27.2 Address for Notice.

 

For:   Licensor Address:   Norgine B.V., Hogehilweg 7, 1101 CA Amsterdam ZO, The
Netherlands Fax number:   +31 20 567 0999
For the attention of: Managing Director For:   Licensee Address:   1700
Perimeter Park Drive, Morrisville, NC 27560-8404, USA Fax number:   +1 919 862
1095 For the attention of: General Counsel

 

28. RELATIONSHIP OF THE PARTIES

 

The status of a Party under this Agreement shall be that of an independent
contractor. Nothing contained in this Agreement shall be construed as creating a
partnership, joint venture or agency relationship between the Parties or as
granting either Party the

 

73



--------------------------------------------------------------------------------

authority to bind or contract any obligation in the name of or on the account of
the other Party or to make any statements, representations, warranties or
commitments on behalf of the other Party. All persons employed by a Party shall
be employees of such Party and not of the other Party and all costs and
obligations incurred by reason of any such employment shall be for the account
and expense of such Party.

 

29. ENTIRE AGREEMENT AND SEVERABILITY

 

29.1 This Agreement and the Loan Note constitute the entire agreement between
the Parties with respect to the subject matter of this Agreement. This Agreement
supersedes all prior agreements, whether written or oral, with respect to the
subject matter of this Agreement. If there is any conflict between the terms of
this Agreement and those of the Loan Note the terms of this Agreement shall
govern. Each Party confirms that it is not relying on any representations,
warranties or covenants of the other Party except as specifically set out in
this Agreement. Nothing in this Agreement is intended to limit or exclude any
liability for fraud. All Schedules referred to in this Agreement are intended to
be and are hereby specifically incorporated into and made a part of this
Agreement. In the event of any inconsistency between any such Schedules and this
Agreement, the terms of this Agreement shall govern.

 

29.2 If any provision of this Agreement is held to be invalid, illegal or
unenforceable, in any respect, then, to the fullest extent permitted by
Applicable Law and if the rights or obligations of any Party will not be
materially and adversely affected: (a) such provision will be given no effect by
the Parties and shall not form part of this Agreement, (b) all other provisions
of this Agreement shall remain in full force and effect, and (c) the Parties
shall use their best efforts to negotiate a provision in replacement of the
provision held invalid, illegal or unenforceable that is consistent with
Applicable Law and achieves, as nearly as possible, the original intention of
the Parties. To the fullest extent permitted by Applicable Law, the Parties
waive any provision of law that would render any provision in this Agreement
invalid, illegal or unenforceable in any respect.

 

30. ENGLISH LANGUAGE

 

This Agreement is written and executed in the English language. Any translation
into any other language shall not be an official version of this Agreement and
in the event of any conflict in interpretation between the English version and
such translation, the English version shall prevail.

 

74



--------------------------------------------------------------------------------

31. AMENDMENT

 

Any amendment or modification of this Agreement must be in writing and signed by
authorised representatives of both Parties.

 

32. WAIVER AND NON-EXCLUSION OF REMEDIES

 

A Party’s failure to enforce, at any time or for any period of time, any
provision of this Agreement, or to exercise any right or remedy shall not
constitute a waiver of that provision, right or remedy or prevent such Party
from enforcing any or all provisions of this Agreement and exercising any rights
or remedies. To be effective any waiver must be in writing. All rights and
remedies are cumulative and do not exclude any other right or remedy provided by
law or otherwise available.

 

33. NO BENEFIT TO THIRD PARTIES

 

The provisions of this Agreement are for the sole benefit of the Parties and
their successors and permitted assigns, and they shall not be construed as
conferring any rights in any other persons except as otherwise expressly
provided in Clause 20 (indemnity). A person who is not a Party to this Agreement
(including any employee, officer, agent, representative or subcontractor of
either Party) has no right under the Contracts (Rights of Third Parties) Act
1999 to enforce any term of this Agreement but this does not affect any right or
remedy of a Third Party which exists or is available apart from that Act.

 

34. FURTHER ASSURANCE

 

Each Party shall perform all further acts and things and execute and deliver
such further documents as may be necessary or as the other Party may reasonably
require to implement or give effect to this Agreement.

 

35. EXPENSES

 

Except as otherwise expressly provided in this Agreement, each Party shall pay
the fees and expenses of its respective lawyers and other experts and all other
expenses and costs incurred by such Party incidental to the negotiation,
preparation, execution and delivery of this Agreement.

 

75



--------------------------------------------------------------------------------

36. COUNTERPARTS

 

This Agreement may be executed in two counterparts, each of which shall be
deemed an original and both of which taken together shall be deemed to
constitute one and the same instrument. An executed signature page of this
Agreement delivered by facsimile transmission shall be as effective as an
original executed signature page.

 

IN WITNESS WHEREOF the Parties have executed this Agreement the day and year
first above written.

 

SIGNED by    )    /s/ Carolyn J. Logan for and on behalf of    )    Carolyn J.
Logan SALIX PHARMACEUTICALS, INC.    )    President and Chief Executive Officer
SIGNED by    )    /s/ Peter Stein for and on behalf of    )    Peter Stein
NORGINE B.V.    )    Managing Director

 

76